     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 1 of 152



1    STINSON LLP
     ERIC C. LIEBELER (SBN 149504)
 2   eric.liebeler@stinson.com
     1775 Pennsylvania Ave NW
 3   Suite 800
     Washington, DC 20006
 4   Telephone: 202.785.9100
     Facsimile: 202.572.9973
 5
     Attorney for Petitioner
 6   Space Data Corporation
 7

 8                         UNITED STATES DISTRICT COURT
 9                       NORTHERN DISTRICT OF CALIFORNIA
10

11
     SPACE DATA CORPORATION,                  Case No.
12
                                Petitioner,   DECLARATION OF ERIC
13                                            LIEBELER IN SUPPORT OF
          v.                                  PETITION TO VACATE
14                                            ARBITRATION AWARD
     HOSIE RICE LLP,
15                                            Date:      November 20, 2020
                               Respondent.    Judge:
16

17

18

19

20

21

22

23

24

25

26

27

28



        LIEBELER DECLARATION IN SUPPORT OF PETITION TO VACATE ARBITRATION AWARD
      Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 2 of 152



 1             I, Eric C. Liebeler, declare as follows:
 2             1.    I am an attorney at the law firm Stinson LLP, which represents
 3   Petitioner Space Data Corporation in this matter.
 4             2.    Certain of the attached exhibits contain minor redactions to prevent
 5   the disclosure of the existence or terms of a contract requiring this level of
 6   confidentiality. I do not believe the redacted portions are relevant to this matter,
 7   but will work with the Court to determine whether it is necessary to file sealed
 8   unredacted versions once a judge is assigned.
 9             3.    Attached as Exhibit 1 is a true and correct copy of the January 28,
10   2019, Representation Agreement between Hosie Rice LLP and Space Data
11   Corporation.
12             4.    Attached as Exhibit 2 is a true and correct copy of the January 16,
13   2020, Interim Award issued by the Hon. Sue L. Robinson (Ret.).
14             5.    Attached as Exhibit 3 is a true and correct copy of a January 21, 2020,
15   email from Christy Milliken to Dave McMonigle.
16             6.    Attached as Exhibit 4 is a true and correct copy of a January 31, 2020,
17   email from Christy Milliken to Eric Liebeler.
18             7.    Attached as Exhibit 5 is a true and correct copy of a the May 26,
19   2020, Second Amended Findings and Order issued by the Hon. Sue L. Robinson
20   (Ret.).
21             8.    Attached as Exhibit 6 is a true and correct copy of a January 30, 2020,
22   email from Robert Torgerson to Dave McMonigle.
23             9.    Attached as Exhibit 7 is a true and correct copy of a February 20,
24   2020, email from Dave McMonigle to me.
25             10.   Attached as Exhibit 8 is a true and correct copy of a March 4, 2020,
26   email from Dave McMonigle to me.
27             11.   Attached as Exhibit 9 is a true and correct copy of a March 26, 2020,
28   2020, email from Dave McMonigle to the Arbitrator.

                                                   2
          LIEBELER DECLARATION IN SUPPORT OF PETITION TO VACATE ARBITRATION AWARD
      Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 3 of 152



 1         12.    Attached as Exhibit 10 is a true and correct copy of a March 29, 2020,
 2   email from Dave McMonigle to the Arbitrator.
 3         13.    Attached as Exhibit 11 is a true and correct copy of an April 11, 2020,
 4   email from Dave McMonigle to the Arbitrator.
 5         14.    Attached as Exhibit 12 is a true and correct copy of an April 29, 2020,
 6   email from Dave McMonigle to the Arbitrator.
 7         15.    Attached as Exhibit 13 is a true and correct copy of an April 28, 2020,
 8   email from me to the Arbitrator.
 9         16.    Attached as Exhibit 14 is a true and correct copy of a May 12, 2020,
10   email from me to the Arbitrator.
11         17.    Attached as Exhibit 15 is a true and correct copy of a March 18, 2020,
12   email from me to the Arbitrator.
13         18.    Attached as Exhibit 16 is a true and correct copy of a February 18,
14   2020, email from Elizabeth Magana to counsel of record for the parties.
15         19.    Attached as Exhibit 17 is a true and correct copy of a February 24,
16   2020, email from me to the Elizabeth Magana.
17         20.    Attached as Exhibit 18 is a true and correct copy of a March 26, 2020,
18   email from Dave McMonigle to the Arbitrator.
19         21.    Attached as Exhibit 19 is a true and correct copy of a May 19, 2020,
20   email from Dave McMonigle to the Arbitrator.
21         22.    Attached as Exhibit 20 is a true and correct copy of Space Data's June
22   18, 2020, Request for Modification of Interim Award and/or Attorneys' Fees.
23         23.    Attached as Exhibit 21 is a true and correct copy of Hosie Rice LLP's
24   June 18, 2020, Response to Request for Modification of Interim Award and/or
25   Attorneys' Fees.
26         24.    Attached as Exhibit 22 is a true and correct copy of a June 25, 2020,
27   email from Elizabeth Magana to counsel of record for the parties providing notice
28   of a hearing and attaching invoices.

                                              3
          LIEBELER DECLARATION IN SUPPORT OF PETITION TO VACATE ARBITRATION AWARD
      Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 4 of 152



 1         25.    Attached as Exhibit 23 is a true and correct copy of excerpts from the
 2   transcript of the July 10, 2020, hearing on Space Data's Request for Modification
 3   of Interim Award and/or Attorneys' Fees.
 4         26.    Attached as Exhibit 24 is a true and correct copy of an August 14,
 5   2020, letter from JAMS to the parties terminating the arbitration.
 6         27.    Attached as Exhibit 25 is a true and correct copy of the February 18,
 7   2020, final award and proof of service on August 20, 2020.
 8         I declare under penalty of perjury of the laws of the United States that
 9   everything I have stated in this document is true and correct. Executed on
10   November 20, 2020 in Washington, District of Columbia.
11
12   Dated: November 20, 2020
                                       By:                /s/ Eric C. Liebeler
13                                                          Eric C. Liebeler
14
15
16

17
18
19
20
21
22
23
24
25
26

27
28


                                              4
          LIEBELER DECLARATION IN SUPPORT OF PETITION TO VACATE ARBITRATION AWARD
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 5 of 152




                     EXHIBIT 1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 6 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 7 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 8 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 9 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 10 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 11 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 12 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 13 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 14 of 152




                     EXHIBIT 2
       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 15 ofAww
                                                                  152           t
                                                                                    f




    Hon. Sue L. Robinson    ret.

    Farnan   LLP   919 N. Market   Street   12   Floor

    Wilmington Delaware      19801




        JUDICIAL ARBITRATION                             AND MEDIATION SERVICES


                                   SAN FRANCISCO DIVISION




    HOSIE RICE LLP


                    Claimant



             v.                                              JAMS   Reference       No.

.                                                               1100106722



    SPACE DATA CORPORATION


                    Respondent and
                    Counterclaimant.




                                            INTERIM       AWARD
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 16 of 152




                                                                               INTRODUCTION

                  The law firm of Hosie Rice                               LLP Hosie Rice                         instituted             this    arbitration        proceeding


     under the          JAMS        Streamlined               Arbitration            Rules pursuant to                     its    January        28    2019 Representation



     Agreement            Ex       46/512               18       in   order to collect
                                                                                                outstanding                  fees    and costs from                its    former



     client      Space Data Corporation                            Space Data.                  The        litigation             underlying the fee dispute was                                 a




    lawsuit       filed       by Space       Data           in   2016 against           infer        cilia       Google           LLC         asserting      infringement                   of


    four     patents          federal     trade           secret       misappropriation state trade secret misappropriation                                                       and


    breach       of contract.         Space            Data Corporation                  v.
                                                                                               Google            LLC         el    al.    Case No. 16-cv-03260-BLF



    N.D.         Cal.     the       Litigation.                    The     four   patents      all    involved              balloon           communication                technology.



    In   this    regard Space Data provides                                 balloon-based              networking                 and deployable              communications


    services for          first    responders                 with an objective                to      provide             wireless           service using a             fleet        or


 constellation                of balloons             located         in   the stratosphere                at   an    altitude       of approximately 60000                                 to



    100000         feet.          Ex. 76         at   4      In the
                                                                    Litigation                Space Data alleged                     that       over the course of several


 months           in   2007-2008            it    met with Google to discuss                            Googles                  potential       investment           in     or



                         of Space Data.                 During the course of those
acquisition                                                                                                     discussions              Space Data and Google


entered           into    a   nondisclosure                 agreement             NDA                thereafter             Google performed                   technical               due



diligence            of Space Datas                    balloon         technology        and Google personnel toured                                       Space    Datas


                         Arizona.                                          Larry Page one of Googles founders attended
facilities         in                     Significantly
                                                                                                                                                                         multiple



meetings with Space Data.                                 Several          years later        Google represented                         to     the public     that        it   had


invented                similar     balloon            technology              christened            Project               Loon.          Both Space Data                   and



Google ultimately                   filed    patent applications                     relating         to    balloon           communicating                  systems              In    2015




     U.S    Palcnl      No. 6.628.941        the            -941   patent U.S          Patent    No.        9.632.503            the 503         p   cnl.     U.S        Pitcnt    No.
9    643.700      the 706          paleni-.           and   U S.      Patent   No.   9.678.193        --tlie      k   93   patcni.        The        193   patent     as consicicicd

to   be    the   most    valuable    of   the     four patents.
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 17 of 152




 Space Data provoked                     an   interference              proceeding             at   the   United     States   Patent         Trademark



 Office without opposition                       from Google Space Datas application                                        which     issued     as the   193


 patent      in   June      2017 was           granted          priority        over Googles patent.                  Based on these events               Space


Data accused             Google       in      the Litigation             of breaching the parties                    NDA       of misappropriating            Space


Datas         trade secrets         in   connection             with Googles development                             of Project Loon and of infringing



the    193 and          related     patents.




              Although        the Litigation            was instituted                    in   2016 Hosie Rice was              not    engaged to represent



Space        Data   until     March 2017.              By        that     time Google had already prompted                             a   robust   motion



practice          and Space Data was                  in   need of            litigation        financing.       Hosie Rice agreed             to a hybrid




hourly-contingent               fee   arrangement.                  Ex. 22           at   3         The    preliminary        budget submitted by Hosie


Rice included            $5.1      million      in   fees plus a 15% contingency.                               Ex.     21     The parties entered           into



several revised representation                        agreements                    however         the structure       of the fee arrangement never



changed.          Exs.      24 38 46/512                   Nor      did       Space Datas struggles to pay for the Litigation abate



over time see Exs. 23/505                        25 29 35 503 504 508                                     even as the Litigation continued to



generate more expenses.3                        By March 2019                       the financial          constraints      of the Litigation had begun



      sour the attorney-client                                           between           Hosie Rice and Space Data                    with     Space Data
to                                             relationship




calling out        budget overruns by Hosie Rice                                and Hosie Rice having to fund some
                                                                                                                   part
                                                                                                                        of the



Litigation        itself.    See      Exs.      35 62 510                     With       discovery         closing    and summary judgment                motions



scheduled for argument                    in    April      it    was determined that case valuations                            should       be prepared      and



presented to            Space      Datas       Board of Directors                        the        BOD       which      valuations        would    serve    as the



basis for future            settlement         demands                  Spencer          Hosie      Hosie            lead counsel       for his     law firm of




 Ultimatcty.       more     than   60 motions        %ierc      filed    in   the   Litigation.

 In   addition    to the aggressive           motion   practice          some       55    days of    depositions     were   taken   during the   discover%   phase
of   the   Litigation



                                                                                           2
        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 18 of 152




 Hosie Rice prepared such a case valuation                                wherein he concluded                     that a         $70-75 million fully



 paid   up license for rights under the 193                         patent      could      be rationally supported as could damages



 in   the    amount of $6-7 million for the trade secret claims which                                         had a face value of $3.2                       million.



 Ex     55         Also presenting a case valuation                   to the     BOD        at    a    March 18 2019 meeting were retired



Judge        Randall R. Radar and Eric C. Liebeler Esquire                                 Liebeler                    the      latter   an acquaintance              of



Jerry       Knoblach        Knoblach                President        Chief Executive                  Officer     CEO                    and Chair of Space



Datas BOD.               Judge      Radar and Liebelers valuation was higher than                                       that      of Hosie no            less   than




$100 million plus              fees.       The    BOD   discussion following                    the presentation                 was     not    a   productive




one     with       .Hosi     pushing back          on the higher valuation and calling                             on the         BOD          for a resolution




on a demand            number.         Although the         BOD       authorized           some          values         in
                                                                                                                                response to Hosies



request for settlement               authority       Knoblach            made     it    clear    that    the values             should be shared only                 if




Google approached                  Hosie     that       authority        does     NOT       include         you reaching                 out to the other side




with a number without                                                           from your client.                  Ex. 702                      response Hosie
                                       getting     further approval                                                                       In




characterized           the missive         as   one    of the more obnoxious client emails                                 I   have     ever       received.       We

are   your lawyers.            Not your pool boys.                  Ex. 704             Hosie also made                it    clear that          from    his




perspective           the   BOD      was his client         not          the   ceo.        Ex. 62           Consistent             with the mounting



tensions       between        Hosie and Knoblach               at    a   subsequent         BOD           meeting held on April                      3 2019         the



BOD         retracted the          March    18 resolution          regarding           settlement        and determined                  that    Liebeler       should



be part of the          litigation     team.       Ex. 66


             Amidst the internal drama between                           Space Data             management and                    the    Hosie Rice



litigation         team     the Litigation        was   playing      out.       On      April     1

                                                                                                      1 2019       oral         argument was heard on



pending summary judgment motions                            related to both              Space Datas trade secret                         and the       19      patent




 lncludmg          characteiizing    the   Loon   leclutolog   as    more      sophislicaled          than that   of   Space Data         Space       Data   wwas

described     b%    Hosic   as a   scooter       and Loon   as a    Fcn-arF
        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 19 of 152

                        1                                                                                                            f




infringement claims.                   According         to    Hosie         because         the       193    claim   was regarded by Space Data as



being much the stronger of the claims he allocated the responsibility of argument                                                                         to   a   less




experienced            lawyer     Martin                while he assumed                    the task     of arguing what was believed to be the



weaker       trade secret        claim.        At the hearing and before Martin even finished                                             his introductory




remarks Judge               Freeman interrupted                and expressed                 her skepticism           about the meaning                         of the



determining locations                   ..     relative       to   ..        limitation          of the 193 patent              and consequently


infringement of that limitation.                        Ex. 69


             Given Judge          Freemans              negative           response to the 193 claim the                         BOD               passed      a resolution




on   May 6 2019              authorizing           a   demand       to      Google          in   the   amount of $70 million which demand



would     expire       upon issuance              of the summary judgment decision.                                 This        is       for settling          the counts




in   the current        suit    and does not include                international                patents as     we    still     need to value those.                        Ex.



549     In   a   decision issued             on   May 9 2019                 Judge       Freeman construed the above                                limitation




adverse to Space Data                  and entered ajudgment of non-infringement                                           in   favor          of Google.



However          the trade secret            and       NDA     claims            survived.         Ex. 76 623


          By      June      3   2019     the      acrimonious              communications                between       Hosie and Knoblach



resumed with Knoblach                    telling        I-Iosie that         comniunication                    with the Board and Paul Crawford



at   SDI -       should come through                   the    Chairman of the Board not direct.                                 Ex. 663 Hosie


continued        to relate      that    the        Board       is
                                                                    my       client.         Ex. 78


          The      valuation       of the case became                      ever    more important              as   mediation              efforts        between



Space    Data and Google were attempted                             in      June 2019.             The       mediation        was not successful.



According         to   Diane Rice            Hosies          partner        at   Hosie Rice the mediator subsequently shared                                              that




although      Google         was prepared to settle                   it    had    little    monetary          flexibility       to       settle     in   a    partial     deal




 Paul   Crass Ford     and Space       Data    Investments         LLC      pros ided       litigation   financing    to
                                                                                                                           Space         Data       Paul Cranford.          on

behalf of SDI. consented          to   the    Januan     2S.   2019        Representation          Agreement        E.. 46/512            at   t




                                                                                     4
         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 20 of 152

    s                                                                                                              I




           the face        value                best   of $3.2 million for the remaining                               trade secret
given                                      at                                                                                          case.          It   was the


mediators opinion                     that       Space Data      should     aim for a settlement higher than                                any       realistic
                                                                                                                                                                    recovery


in trial      which required a                     realistic    demand.         Knoblach                                   came     across             the   mediation
                                                                                                    apparently                                   at                            as



letting        emotions          guide him instead                of business acumen.                         F.x.       85


              At the June mediation Hosie floated the idea of a                                           partial          settlement settling               all   but the



193      patent       claim      which would               be carved       out    and proceed                 to       appeal.    Although            the    mediation         did



not     produce       a    resolution              Googles attorney Robert Van Nest                                     Van Nest            reached           out to     Hosie


    few days                                                                    Hosie informed                     Knoblach
                               to continue             the discussion.                                                                    Google wanted
                     later
a                                                                                                                                  that                                   Space


Data     to   price       a partial            settlement       Knoblach         declined           to   do    so.       Ex. 527          Hosie shared             this   with


Liebeler       who         according             to    Hosie agreed that            it      would        be irresponsible             not   to    make        a    demand.


Ex. 86/528                By     a   memorandum                dated     June    30 2019             Hosie shared                directly   with the          BOD         as


well          Knoblach           and Liebeler a settlement update                                 and counsel
        as                                                                                                                recommendation.                   Ex. 87/529


Hosie recommended                          a    demand number of $24               million.




              Thereafter             follows a         complicated        and hard-to-follow sequence                              of emails texts voice



messages and memos that track -                                 albeit                            - the course             of the subsequent settlement
                                                                         imprecisely



negotiations          between              Google primarily through                         Van Nest          its       lead   counsel and Space Data



primarily through                    its    lead      counsel    Hosie with             side discussions variously
                                                                                                                                          among and between


Hosie        Knoblach Liebeler and                        the   BOD         I    will       summarize the chronology                        of these negotiations



                                                               of the record and the
consistent          with
                           my        understanding                                                   relative            importance       of the events             to   the



               at   issue.
disputes



              On    July     2   2019 Van Nest communicated                                  to   Hosie Googles counter                     to    the       Space Data



proposal-           Google           is
                                           prepared       to   pay $3 million               in   settlement            on the framework               we     discussed




yesterday           In other         words dismissal/release                    on trade secret               claim        NDA        and   706            while    SDC




                                                                                        5
                    Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 21 of 152

         1                                                                                        f
                                                                                                                                                                                              f




T
     6




              retains right to appeal                     193   patent    and the other two dismissed patents.                                         Ex. 531          Rather than



             communicate            this       offer directly to           Space Data             Hosie       in    his      communications                   with Liebeler on



             that   day indicated              that       he would      try to develop a sense of what goog might                                            in fact
                                                                                                                                                                        pay.         Ex.


             629      At Liebelers              request          Hosie prepared          a   Final Settlement Analysis                                 and Recommendation



             to share      with the       BUD.             Among        other scenarios               discussed              Hosie opined that a                                     cash
                                                                                                                                                 prompt                        all




             settlement          with Google for $6 million would                             avoid          one         million dollars               in   trial    fees   and costs



             thus    providing       an         immediate $7 million benefit to Space                                    Data.           D.I.    648 The              settlement




             memo was            dated    July         5 2019      and was prepared for a July                               8   BUD      meeting.



                        There      is    a series          of communications             on July 8 - 9 between                           Hosie Knoblach                     and Liebeler



             which    illustrate         the deteriorating               relationship        between Hosie and his                          client.         For instance         while



             Ilosie   is   recommending                    settlement      Knoblach          is       urging Hosie                in   an email exchange on July 8                      to




             aggressively          press        what we do control which                     is       a    firm   trial      date.        D.I.        661      Hosie shares           this
ýý




             email    with the      BUD             and critiques         Knoblachss analysis.                          In   response       to    Hosies            actions    Liebeler



             asks   Hosie to identify the authority for the proposition                                           that       you should be communicating



             directly      with the Board                 despite the     CEOs         direct         instruction            to   you otherwise                     Hosie opines       that




             the   BUD      is   his client Liebeler
                                                     disagrees                     opining that since the Client                                      is   Space Data Corp.


             the   Client through                   its   CEO     has    every   right to direct the channel                             of communications.                   Ex

             661/858        More importantly                     by email dated July                  9     2019 SH              obliquely       relays        Googles        July     2nd




             offer-SDCs
                                         demand             communicated               Dismissed              as absurd.               He   RVN             said    no way
                        could      we     ever get anything close to that number                                   if    we      tried   the case           sbd win

                        everything             in   the best      way     possible     this       is       inexorably true.                 He    hinted that he

                        cld get to just                below face         which    I   took           to   be three              M.    There     is    more money
                        there     and     1    am     sure      google    will   put more than face perhaps                                 millions          more than
                        face.     But     it    will      not be near the kind           of numbers you are talking.                                  Just    will    not    happen.




                                                                                                  6
             Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 22 of 152




ll

                    I
                         put       6   in
                                            my memo               as   number           I    thought but               was not sure we could                   get.    We   need to
               Counter                 at   a   real    number.              Or   will       be   in   a    world           of hurt on 7.19.            So prompt response

               pls.




                    Jk        pis   promptly send                  this      to the         board and copy                   me on     the      mail.    Thanks.



     Ex. 533


               It       is    unclear           when     the      above        information                 was communicated                      to the   BOD         see Exs. 866


     867 868             533           apparently            Hosie was not informed                            of      it    leading to         an    urgent request                  for




     authority                to    counter at no more than                                 14    on July 10 2019                     a   week        before the      pretrial




     conference.               Again Hosie               asks for confirmation                         that       his
                                                                                                                            request       has   been communicated                 to the



     BOD.      Ex. 633 The                        issue          of communications                     is   finally resolved                  through     a    BOD      resolution



     shared   with Hosie on July 12 whereby the                                                  BOD       directs Hosie Rice                     LLP     to   immediately cease



     communicating                     directing        with          the   Corporations Directors...                                  Ex 540            which Hosie sees as



     making his law firm adversarial                                        with the client.                 Ex. 539




     of-record
               Also on July 12 Hosie sends notice of the                                                    first      trial    preparation            session      Ex. 1135 and


     confirms that Google through Robert Van Nest                                                           its    lead        counsel        has     fully    officially       and



                                                                                                                                                                case and the 706
              offered               $3 million to                settle     the   breach          of contract case the trade secret



     patent   case.               Ex 118               The proposed deal would                              exclude             the   193 503             and 041        patents.



     Hosie urged Space                      Data       as        strongly         as possible to counter                        at    $14 million.             Id

               By email dated                         July       15    Liebeler          informs Hosie                  that     he has authority              to     counter    at




     $19.5    million for release                       of the         NDA        and trade secret claims and                             a   covenant         not to sue       on the



     706 patent.                  Ex. 542 Hosie pushes                                 for   a   counter          at   $14 million Liebeler                    agrees    that




     responding              to   Google with                a   $19.5       million          counter        will       not     keep settlement               discussions        alive.




     Ex. 131             It    frankly           is   unclear          what       if    anything           was communicated                      to   Google or        when      just       that




     Google offered                    $4 million        in      settlement             around July 18 and despite Hosies recommendation




ý/                                                                                                     7
       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 23 of 152




that    Space Data counter                       at   $14 million a week                   earlier               by the evening of July 18 Hosie was



declaring      in    an email to Liebeler



              How       do you or the Board justify demanding                                                    that      G   pay        MORE                 than




             shake-down
             three    times face value...                           This     is    not negotiating                    in   good       faith.           It      is    not a

             nuanced          question            of judgment.                It    is irrational.                I   assume that                    this is          more

             of Mark Knoblach                         and Jerry Knoblach                   wishful               thinking that                  they can

                       Google because Larry Page either cannot or will                                                          not        testify.             I     do not

             think    this      is   a reasonable                  gamble.



              Please         tell    the    Board            in   writing         that their        trial        lawyers         whom                 they have instructed
             not to talk to the              Board                think    that    there       is   a significant                risk          that    this          approach           to

             settlement
                                    may     lead to a sizeable fee                       award against                     SDC       if     SDC            loses.          Pls    let   me
             know      in
                     writing  when you have done so. I insist on                                                           this Eric.                  I       cannot          have     my    firm

             be sued because someone claims we did not warn.



Ex. 138


             The    pretrial         conference               took place on July 19 2019.                                   Judge Freeman asked for briefing



on a point raised by Google regarding the termination clause                                                                   of the          NDA             and       its   application        to




the    pending Litigation.                  At lunch following                       the   conference                      Hosie offered                       to     fund $1 million of



the    193    appeal/trial            in    exchange               for     moving the contingency                              up two points but indicated that his


.constructiv           termination justified his withdrawing as counsel                                                          at       the        conclusion                 of the trade



secret/NDA           trial     if    Space        Data        did    not    settle    at   his       recommended                      number which on                                 that   day was


between $6 million and $10 million.                                        Liebeler        asked        Hosie to confirm that                                       if   Space Data           settled




on agreeable terms Hosie would be committed                                                     both emotionally and intellectually                                                   to the




remainder of the case.                      He        said    he would             be.     Ex.         142/1130                 Liebeler               observed                 in this      email




that   Jerry and         SG          mix    like       oil    and water             That       is    unfortunate                but       it    is    reality.              Id.


          So    the stage            is    set    for the          final    settlement              negotiations               between Google and Space Data.



Hosie has neither               a    healthy relationship                     with       his    client           nor does he have                          a   direct          line   of



communications                with        his    client           having instead            to relay              the real-time negotiations                                    taking place



with    Van Nest in California through                                      Liebeler       who              is   in    Washington                     D.C.               to the   BOD         the




                                                                                               8
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 24 of 152




    members of which were                          located         in   several states             and     back again.           It    should      not      be a surprise           to




                    then that the complexities                          of a negotiation             handled                                      would       be disjointed.
    anyone                                                                                                           in this     fashion




                 On       July      23     Liebelcr authorized                  Hosie    to       respond     to    Google            at   $9.7    M     in   exchange          for




    NDA          TS and covenant                  on    706         with       Space Datas               recovery        from this           partial    settlement          to      not




    be    less   than       $4.OM.           Ex. 156               In addition      to the         $4 million hard-stop                      number or            Space         Data



    tries   the     case         Liebeler         writes      to   confirm a number of financial                          concessions on the part of Hosie



    Rice.     Id.         Hosie responds                     Do     I   have authority             to    move forward and                    close     at   a deal that nets



    sdc    4        Id.        Liebeler           I    think       so    let   me   confirm.               Id..     By   July         24     Hosie acknowledges                     that




    this    is   a clever structure                as   it   makes any lower amount my                              deferral          problem given hard                   stop     4



                                                                                and empirical
    to Sdc.         Really          will   test   in   an objective                                        way my        belief that settlement                  is    better




    than    trial    at   a   multiple        of face.             Id         Hosie and Liebeler               continue          to discuss            parameters of


    settlement         vis     a    vis    covenants         not to      sue under both the 941 and 503 patents.                                        Ex. 157


                 A    lot     happened        on July         25        2019.     On    the       one hand Hosie was moving                             forward on the



    general         premise that so long as Space                              Data netted         $4 million he had authority                          to    settle   under



    standard         terms and conditions.                     Space Data apparently thought otherwise either unaware of the



    terms     and conditions                generally         used       in    resolving          intellectual       property              disputes     or    perhaps       still




    believing        that      it    had the upper negotiating                    hand under the extant circumstances despite                                          3   of   its      4




    patents      being dismissed and                    its   trade          secret/NDA           claims being           questioned.               In   any event           Space


    Data declined              to provide          a   general release            on either          its   domestic or international                        patents        ignoring



    Hosies advice                   that   California law               is   standard    on this             i.e.    a   party        cannot      settle      take the




                    and then                                                                                                      had                  time of settlement.
    money                             subsequently            sue the         opposing party for              a     claim   it              at   the




    Ex.     166      see also Ex.            978        There was much discussion about                                  the possible existence                  of Brazilian




r




                                                                                              9
             Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 25 of 152




cm


     counterparts         to the    941    patent    and whether they would                    be included      in   any release.          Exs. 197



     168/680        989        177 684


                By the      afternoon      of July    25 2019        the      first    draft   term sheet from Google Ex.                    1129 was


     forwarded          by Hosie to Liebeler          who forwarded             it    on to Knoblach.         Lieheler       observed        that




     678      Knoblach         responded that Space Data had                    TONS           of other patents       and applications.                Also



     this    only applies       US   claims.        Ex. 679 Hosies response                       was    predictable that releases                were



     always a part of patent settlements and licenses                             otherwise        it   would      not    be a settlement         at   all




     just a   down payment on             future     litigation.         Id.      Hosie asked Knoblach                and Liebeler          to   go



     through       the   term sheet      and make a        list   of issues and circulate               ASAP.        The clock         is   ticking         on



     the    nda motion.           Hosie also suggested            a call.     Id.       See     also Exs.     681 683


                On      July   26   Knoblach        indicates     that   the settlement          described      in   the   term sheet oversteps



     the    Boards       authority      which was limited to resolving                   the    active    claims     remaining        in   the   August



     Trial    and   a    covenant    to not   sue    on the 706.          If the settlement             includes     more    than   that then there




     needs    to    be another board meeting and the board needs to be educated                                      on the Brazil issues.



     Ex.     185/1003          Hosie describes the patents               in   Brazil as        terminally abandoned                 and



     nonexistent           and encourages           the   BOD      to sign the        term sheet.        Td     There       is   no evidence          of



     record    about the existence or extent of Space                       Datas       international       patent       portfolio.



                A   second      draft   term sheet was circulated                 on July 26.           Ex. 605       Liebeler      informs Hosie



     that there are       two options to moving               forward         l       Google grants a worldwide covenant                         not   to    sue




     on current         patents   and three-years         forward reciprocal              to   what Space       Data was asked to grant



     with the only carve-out              being the       193 patent          2       because there was a legitimate disconnect                             on




                                                                                10
       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 26 of 152




whether foreign                    analogs were part of the deal                      SDC         would         need more cash              in   the deal to grant



those.        Ex. 191/564                   Liebeler instructed              Hosie that he had discretion                          to pitch       these to    RVN          as




he saw        fit.
                      Id           In
                                        response         to   Hosies       suggesting         a   CNS          from Loon to Space                  Data       Googles


counsel indicated                   that they          were available         to discuss          despite the fact that              it   had not been part of



any discussions to date.                         Ex.     196/606



              As noted             because           of the time differences               between            Hosies communications                   with Van



Nest     in   California                Hosies communications                     with Liebeler                in   Washington            D.C. and Liebelers


communications                     with Knoblach              perhaps        in   Arizona          it    is   difficult      to   determine the exact



                       of the                             of the settlement process that occurred on July
chronology                          final   events                                                                                           26     2019.     There



can be no dispute that the basic                              structure     of the deal                                                                      had been



agreed        to     by Space           Data     the outstanding             issues    dealt      with the scope of the settlement                      vis    a vis




patents other than                  those       at   issue    in   the Litigation.         In     this   regard Hosie shared                     with Liebeler that



Google        did not         want to do a covenant                      not to sue    sdc        under loon patents                in full      settlement




agreement as            it    creates       a    bad ..        precedent      for goog.           But     RVN         will    execute       a side   letter




agreement             which         we    will       countersign          saying   just    this.         Ex. 208/567                The     record    indicates       that




Hosie was anxious                    to   sea the deal before Judge                    Freeman had the opportunity                           to rule against




Space Data on                its   trade    secret/NDA               claims and pushed Liebeler                        to    get the      term sheet executed



yesterday.              F.xs.        207/582            252 609 610               As noted by 330                    p.m. Pacific          Time      an execution



copy of the term sheet                      had been forwarded                to Liebeler          for        final review and signature.                     Liebeler




was informed by a member of the Hosie Rice                                         team     to     go         ahead and have Jerry sign and send                       us



the signed           copy and we                will    hold       his   signature    until     we have             confirmation          that the side      letter   is




agreed.            Ex. 614




                                                                                      11
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 27 of 152




1l
                 In the     end Hosie             authorized         Van Nest       to    send to the Court a notice of settlement around



     415    p.m. Pacific            Time




     Exs. 201         203 205/580                 581 597           The    letter    of course           fell    short      of the broad reciprocal



     covenant       not     to   sue sought by Space Data and was forwarded                                       to   Liebeler            sometime after the



     Court notice was               sent.      Exs. 614 211/593                215/1061


                                       of communications
                 In a series                                           between       Hosie and Liebeler on July                            27    Liebeler observes




     that the side         letter      does not accomplish a worldwide                             covenant        not to sue          on Googles current



     patents.        Hosie responds that unless Space Data                                is   planning          on doing something                    in   the   future



     that will      read    on an existing Loon                 patent     which         reads     on very different systems the side                                  letter




     accomplishes           reciprocal            peace.        Liebeler       replies         I   dont know.                I   am   sure that Jerry expects



     this   now     given        thats what         I   told   him yesterday.             Agnostic         as to       whether        it   is   in   the side




     agreement or the main term sheet but Jerry sees value                                          in   it.     Ex. 221


               Also on July               27     Space Data transmitted              to    Google a copy of the final                                term sheet as



     marked-up        by Knoblach.                Ex. 215/1061              Googles            counsel          responded as follows



               We     do not agree and are not bound                         by any changes                to the      term sheet that were not

               disclosed          to us     until   after      our   clients   had executed the term sheet                            and the Court was

               advised that there was                     a   signed      binding    term sheet.



               in   reliance           on your express representations that the term sheet was agreed                                                 to    and   that


               your    client          was executing           it    In particular        we do          not agree          to   change         the timing        of

               payment           or the timing           of the IPR termination request.                         As     I   know you            appreciate         those

               events       are     necessarily         dependent         upon
               Mr. Knoblachs                   other    nits         any further wordsmithing                     is   for

                                       at this   point.




     Ex. 599 There                is    no mention of the side              letter   in    this    exchange            between Space                 Data    and



     Google.




                                                                                     12
      Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 28 of 152




         By       July      28        Knoblach          is   admonishing          Liebeler       to   NOT      send the signed term sheet                  until




we   get an acceptable                  consent        to not sue         on Loon Patents              even while acknowledging                    that




rejection       of the side            letter    may crater              the settlement.          Ex. 228/1106             At a    BOD          meeting


convened         by Knoblach                on July          28    the   BOD    delegated              authority    to   Management              to negotiate a



Settlement        Term           Sheet      materially similar to the               Google Term Sheet                  distributed       on Friday



evening coupled                  with a covenant              from Google not to Sue the Company for infringement for four



years   on any patent                 and   in   perpetuity            on any Loon related patents                 or patent   applications          that




currently       exist    worldwide materially similar to the Term                                     Sheet2   distributed        this    morning. The


BOD     rejected an              offer    of indemnity by Hosie and insisted that preparation                                     for   trial    must



continue        until   a   mutual settlement                     is   reached.     Ex. 1116



         By       July      29        Hosie      is   indicating         to Liebeler      that   he   is   being told to withdraw                and by



August      I   Hosie       is   asking Liebeler for                    an update because             of the suggestion that he did something



wrong       Ex. 206              cr
                                      SD0009229               Also on August 1 Liebeler informs Knoblach                                 that    he will



inform Google that Space                         Data will



                                                       Ex. 206 @SD0009231                        On August         6   2019 Space Data


terminated        Hosie Rices               representation.                HR     brief   at   33      Ultimately        the




                                                                                    13
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 29 of 152




n
                                                                                         LEGAL STANDARD

                       Hosie Rice         instituted             this      arbitration         seeking over $5 million                      in   deferred       fees     and costs



     Ex.     253             as well     as     its
                                                      contingent             portion       of the $8 million Space Data received                                    in




                                   approximately                 $1.3      million and a           lien          on any         193      proceeds        based       on quantum


    meruit         and Space            Datas          alleged             fraud breach          of the representation                                          and breach         of the
                                                                                                                                           agreement



                                                                                                            response to Hosie Rices demands
                       covenant         of good             faith      and   fair                      In
    implied                                                                         dealing.                                                                               Space


    Data counterclaimed                         for professional
                                                                                negligence/legal                       malpractice         fraud breach             of fiduciary



    duty breach of the representation                                      agreement            and breach of the implied covenant                                  of good    faith




    and     fair       dealing          Space Data               is    seeking a complete                   disgorgement                 of fees already paid            to   Hosie



    Rice     $2833915.41                          and to preclude Hosie Rice from collecting                                             any further fees now or               in    the



    future.            Through         briefing             Space Data has withdrawn                             its    counterclaim         of professional



    negligence/legal                   malpractice because                      of a recognized                    failure to quantify
                                                                                                                                                      any actual loss or



    damage             attributable        to      such       alleged        misconduct.               SDC             brief    at   48

                   I       start   with the legal standard                     for forfeiture               as    it   is    described      in   the   Restatement Third



    of the    Law             Governing           Lawyers                  37 2000.



                   A        lawyer engaging                 in   clear       and serious violation of duty to a                             client
                                                                                                                                                       may be       required

               to           forfeit    some       or   all    of the lawyers compensation                                     for the    matter.       Considerations

               relevant               to the question                 of forfeiture include                 the gravity              and timing of the violation                   its



               willfulness                its     effect         on the value            of the lawyers                     work     for the client
                                                                                                                                                          any    other

                   threatened            or actual           harm to the client                 and the adequacy                      of other remedies.



    According                to the    Restatement                  a        lawyer       is   not entitled              to    be    paid for services rendered               in




    violation              of the lawyers              duty       to   a   client and such                  improper conduct                     can    reduce      or eliminate



    the fee that the                  lawyer may reasonable charge.                                Id. comment                       a    The Restatement goes on to



    state   that           forfeiture of fees however                               is   not jusfifted              in      each instance        in    which    a   lawyer


    violates           a    legal     duty nor         is   total      forfeiture        always appropriate. Id. comment                                   h        Forfeiture      may




                                                                                                  14
       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 30 of 152




 be required when a lawyer engages                                        in     a    clear and serious violation of a duty to the                                 client.        A
 violation          is   clear      if   a reasonable              lawyer                               the relevant               and law reasonably
                                                                                      knowing                             facts




                                    lawyer would                   have known                              conduct
                                                                                                                                                                                  d
 accessible          to the                                                                     that the                 was wrongful.                  Id. comment


 To      warrant fee forfeiture a lawyers violation must also be serious.                                                               1d.        In    this   regard


 forfeiture should be proportionate                                        to the seriousness                  of the offense which
                                                                                                                                                        may depend on


 such factors as the extent                          of the misconduct                           in    terms   of the gravity          and timing of the violation


 whether the breach                      was knowing                its    effect          on the value of the lawyers                      work        for the client
                                                                                                                                                                                 any


 other threatened                   or actual      harm        to   the client                  and the adequacy          of other remedies.                    1d      In   other



 words         the determination                like the remedy                            is   an equitable one with the Restatement recognizing



that   ultimately                   the question              is   one of fairness.                     Id. comment          e

               The       parties         have identified             relevant              California case         law    in this      regard the most helpful


being the decision of the Supreme Court of California                                                                             Mullin Richter
                                                                                                            in   Sheppard                                          Hampton


LLP           JMMarrvfacturing                       Co.       Inc.        6        Cal.    5i 59 2018.            The Court           in   Sheppard rejected
         i.
                                                                                                                                                                             a



categorical          remedy for lawyer misconduct                                         and     citing to the      Restatement                 recognized       that    the

degree        to   which forfeiture                is    warranted                  as an       equitable      remedy will        necessarily            vary with the


equities       of the case.                Id   at      90.




              In the      absence           of complete disgorgement California courts have                                                  allowed       attorneys to



recover fees             on     a   quantum meruit basis notwithstanding                                                          of impropriety.               The      Court
                                                                                                                allegations                                                           in




Sheppard           explained             in this     regard that               it    is   the attorneys          burden     to    demonstrate that he has



provided           services         of value in           light      of the harm done to the                       client    and to the relationship                    of   trust




between attorney                    and    client         6 Cal           5          at   90     Once apprised        of the facts               the    trial   court    must


then   exercise           its   discretion          to fashion            a      remedy          that   awards     the
                                                                                                                          attorney          as   much      or as   little        as



equity        warrants while                preserving             incentives               to scrupulously          adhere       to   the Rules         of Professional




                                                                                                  15
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 31 of 152




Conduct.           Id.    See also Cal Pak Delivery                         Inc.    r.    United Parcel        Service     Inc.      52 Cal. App.             4th      1


16   Cal    App.         1997    fees may be limited to the value of services rendered before the violations



occurred.



                                                                       DISCUSSION


            Space         Data alleges that the following                          conduct       undertaken         by Hosie demonstrates that



Hosie Rice         breached the fiduciary                    duties    owed         to   its   client     1    insulting the      CEO        and chairman



of the   BOD         2      seeking to undercut the                   CEO          to the      BOD      3   assigning    to   himself authority he



did not    have      by    calling   a   vote       at   a   BOD      meeting            4 picking             fights with the            CEO         5
ignoring the        CEOs        request to cease               communicating                   directly   with the    BOD      6        permitting           an



associate to       argue a nine-figure                   claim on summary judgment without                               client     notice or




permission         7       withholding Googles                   first      written        settlement       offer   from Space Data                   8
responding         to the written offer             without any authority                      or   even checking          with his client                9
sharing    with third-party financier Paul Crawford confidential                                           and privileged       information               10

refusing           to    conform his representation to the idea that Space Data could communicate                                                         with




him through         its    CEO   and board chair or                   its   outside        counsel        11   falsely asserting                  a   breach      of




contract    and defending                it   frivolously             12       ignoring explicit              settlement      terms Space Data had


articulated        12      threatening         to   withdraw          unless         Space       Data   settled     on his terms          13      disobeying



Liebelers         direct    instruction        to refuse a general                  release       14      withholding that          first   term sheet            he




received    from Google              15       falsely        informing Liebeler that Google had agreed                               to     the   covenant



Space    Data      sought       16       withholding the side                  letter      from Space         Data    instead executing                and



returning    it    to    Googles counsel                 17     violating           his   own     associates        promise    to    hold     his     clients




signature    pending         approval         of the side        letter        and       18     lying to    Space     Data opposing counsel




                                                                                    16
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 32 of 152




                                                                                                                                                                                      ME.




 and the Court in order to                                    the case         outside                                 on terns to which Space
                                                     settle                                    his    authority                                                      Data


 never agreed.                   SDC        brief     at   36-37


               I    start      with a recognition              that




                                                                                                                        Google had a great deal of



experience               with patent         litigation        and had a reputation                    for driving           a   hard                  with an eye
                                                                                                                                         bargain



towards            its   entire portfolio             not just the case             at    hand.        There     is     no indication            of record that Space



Data had any experience with any kind of litigation                                                   nor did                                         Liebeler have
                                                                                                                     its   outside counsel




any patent               litigation     experience.             Given the posture of the                       litigation        between Space                 Data and



Google




                                       The             that     Space Data admittedly                        could not prove
                                                                                                                             any actual loss or
                                               fact




damages             caused       by Hosies            conduct         in this
                                                                                   regard       proves the            point.




              As noted by Space Data however                                      the    lack    of quantifiable             damages            is   not   a   categorical



obstacle           to    its   quest   for    complete          forfeiture         of   all    fees
                                                                                                       paid or        owed       to    Hosie Rice.             So although


the       rule     governing           attorney       forfeiture derives primarily from                                the general                             of equity that
                                                                                                                                          principle



a   fiduciarys breach                  of    trust    undermines the value of his or her services                                         Sheppard             6   Cal   5t1i    at




89    the consideration                 of multiple factors                  is
                                                                                  appropriate           in   determining              whether Hosies conduct



constituted              such clear          and serious             violations          of his duty to Space Data as to warrant complete



forfeiture           with       fairness being the key.



              Some of            the   conduct        identified            by Space Data6 relates                    to   the   poor     and        therefore




feckless individual                    relationship           that existed          between           Hosie and Knoblach                   starting        in      March




    For                                and picking                           Knoblach.        and seeking                             Knoblachs       authorit with
          iustnnce.       insulting                        fights    with                                       to    undercut                                             the

BOD b\        e.g..      directly   conununicating            with    the   BOD     and exceeding            his authoritN       b\   calling    a Note    of the   BOD

                                                                                          17
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 33 of 152




f




    2019.       The     record      illustrates      how both                of these    individuals contributed                         to the    state    of their



    relationship         and any injury             that      Space Data the corporate client                                 suffered.         Therefore           although



    Hosie was aware of his                  disrespectfitl             conduct          such conduct              standing              alone   does not in          my mind

    constitute     clear      and serious violations                    of Hosies          fiduciary             duty to Space Data.



                Some of        the allegations                relate       to   conduct that while not an example of the best practices



    a    lawyer   should embrace                 would         not    normally be deemed                     a   violation              of an ethical duty



    especially         in the factual        context          of    this     dispute.      With    respect to                Hosies        asserting       breach      of



    contract      due    to   his inability         to    communicate                directly     with the           BOD           it
                                                                                                                                         certainly   was     a    diversion




    of everyones           focus and did not help the lawyer-client relationship                                                  between       him and Space Data.



    As    to   Hosies communications                       with investor Paul Crawford                             it    is   debatable         how much of            the




    information shared               was     confidential             to     Space Data moreover                        it    was Crawford who                initiated




                                                                                           and had to be told by Hosie that all
    many of       the    communications                  in   the    first      instance




    communications             go thru Knoblach.                       Ex. 544             With    respect          to the         summary judgment                  oral




    argument clients generally                      are kept         apprised          of which members of the law firm are involved                                          in   a




    case   and    in    what capacity.             The fact          that       Space Data was not informed that an associate                                        rather



    than Hosie would be presenting argument on what was believed to be the most important                                                                                claim




    in   the Litigation        the        1931     patent       is   reflective         of the eroding relationship                         between        Hosie Rice



    and Space Data setting aside any speculation about whether Hosie could have been more



    persuasive         than   his associate.




                The remainder of Space Datas                                 allegations        relate   to the          course of the settlement



    negotiations         and Hosies              conduct       in    connection          thereto.        I   understand that during                        this   period of




    time Hosie was responding                       in     some measure                to the    pressures
                                                                                                                        of    a   high-stakes negotiation               in a




    The    allegations     involving       Hosie    asserting        breach      of contract.    discussing        Space Data            matters   with an    ins   estor.   and

    permitting    an    associate    to
                                          argue an    important clami             on   summary judgment


                                                                                         l8
         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 34 of 152




     complicated           intellectual       property case adverse                    to   a sophisticated         player       where his           client      had



     already   lost    the right to try the               193    patent        and could potentially lose                  its   trade       secret/NDA



  claims-       Space Data did not help the situation with                                     its   lack   of patent      litigation        experience            less




  than   efficient          mode of communications                          and decision-making                and lack         of   trust     at   this   point       in




  Hosies        advice.          Add    to that the financial                 constraints         under which both Hosie Rice and Space



 Data were operating                    it   is   no wonder that Hosie and Space                            Data did not end up                at   the    same



 settlement          at    the   same time.



               Nevertheless             Hosies conduct                 is   troubling.         Although       his   withholding and rejecting



 Googles            July 2 offer ultimately                had no           effect    on    the   outcome of the case since                    that    initial     offer




 clearly       was    not acceptable               to   Space    Data Hosies                suggestion        on July       12 2019          that the offer            was



 a    new one        shades       the   truth.       Exs. 531 118                    The record also demonstrates that Hosie informed



 Google of his clients consent to broader settlement terms than                                                    Space    Data wanted or authorized



Hosie to accept                  and informed the Court prematurely                               of an agreement between                    the                    In
                                                                                                                                                     parties.




this     regard as the settlement                       negotiations          lurched       forward



                                                                                                                                                    There was a



disconnect           between        Hosies and Space Datas                            respective        views as to the proper scope                       of the



settlement with Hosie pushing                             for the standard             terms         and conditions        in    a patent       case       including


the     need    for    a   release      with the goal of global peace and Space Data                                    pushing for a very narrow



settlement limited                      the       claims        bar.        Hosie was probably               the   more correct                his                          but
                                   to                      at                                                                             in          approach


it    was   not     his call.      A    lawyer gives advice                    the    client      makes the decisions.               In   this      case Hosie



usurped        at    least    some of Space Datas decision-making                                     authority



terms that were not consistent with his instructions                                         from Space Data               and    that    were not agreed to



by Space Data before the Court was informed of such.




                                                                                       19
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 35 of 152




t




5




               Having          concluded that                      I    do not believe              that      a   complete         disgorgement            of   all   fees      paid     to




    Hosie Rice        is   appropriate.                   As   I       stated    at   the outset            of    this   discussion         this is   not       a case where




    not expect.       With           no evidence               to the          contrary


                     and due             in   no small measure to the efforts of Hosie Rice.                                              Nor do      I    believe         that     Hosie



    Rice    should be precluded                       from recovering                   on       its    quantum meruit claim                  for   work performed even


    under the cloud of Hosies misconduct.                                             To   put     this       conclusion           into the   words of the California



    Supreme Court              in    Sheppard              while Hosies                    conduct            damaged         beyond repair the attorney-client



    relationship      with Space Data Space Data suffered                                                   little    other   harm.



                                                                                           CONCLUSION

              In fashioning                   a   remedy that balances                     the negligible                harm to Space Data vis a                      vis     the



    settlement       agreement with the harm Hosies conduct                                                       exacted     on his attorney-client                  relationship



    with Space        Data       I       am mindful of both                      the   good            result        and the bad conduct.             It   should          not    be



    surprising that                                                                   have to accommodate                                                                              of the
                           any equitable remedy will                                                                                                                  In
                                                                                                                                   this   inconsistency.                   light




    fact   that the   harm           I   am focused                on     is   the    harm       to the attorney-client                   relationship          caused         by


    Hosies conduct              it       is   instructive              that    even he described his firms relationship                                    with Space Data



    as    adversarial          by July 12 2019.                           Ex. 539            1    find       that     the professional         services         of Hosie Rice



    were rendered          less valuable                  to   its      client        Space Data               as     of July 12. 2019.



             Consistent         with the underlying structure of t                                                                                  and with               3   of the



    parties    Representation                      Agreement              Ex. 46/512                    1   conclude        that    Hosie Rice        shall      be paid          in




    quantum meruit             its       fees      and costs            for services rendered                        through       July    11 2019         as   follows             1
    the    source of payment                      shall   be the $8 million                                                   - immediate                             will
                                                                                                                                          payment                              bring



    this   dispute    to   a   close              2   based on the underlying                               premise      that




                                                                                                  20
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 36 of 152




ti




                                                  Hosie Rices                   fees   and costs may not exceed                                $4 million                  3     nevertheless



     Hosie Rice               is   not entitled            to    $4 million but                   shall     provide            to   Space Data                 its    invoice       for fees            and



     costs       through            July        11 2019          calculated             from the invoices                      regularly submitted                         to    Space         Data Ex.



     253         4      once the fees and costs                            have been              determined8 and paid to Hosie Rice Hosie Rice                                                           shall




     transfer within                    thirty    30       days to Space Data the remainder                                         of the $8 million                                             fund.




                   I    find       that        Hosie Rice         is   not entitled to any additional                                    contingency                  award-9 therefore                    I




     instruct          that    Hosie Rice remove any and                                  all     liens         that    it    has asserted            claimed or                  filed       related          to




     the Litigation.                    To      the extent that the parties                             have alleged fraud breach                              of contract              and breach                  of



     the implied              covenant             of good        faith          and     fair     dealing these claims add nothing                                          to the ultimate




                                                                                                                                                     conclusion
     decision           and remedy and therefore are dismissed.                                                       Finally       it    is
                                                                                                                                               my                               that     neither




     Hosie Rice nor Space Data were without                                                  fault        in this       dispute and neither of the parties are



     receiving           exactly               what they requested as                        relief.        Consequently                   each party shall bear                          its    own      fees




     and costs related to                        this    arbitration             and no interest shall be awarded.




                                                                                   Respectfully                      submitted




                                                                                                                 llbmson
                                                                                   Hon. Sue L.                                       ret.

                                                                                   January 16 2020




         As Hosie Rice submitted                                                                           EN. 253 with no complaint from Space Data.1
     e
                                                    its   invoices         on    a regular basis                                                                                                 rust     that


     the    amount due             to   Hosie     Rice    will   be    a   simple       calculation.            If    a dispute     arises     in   this
                                                                                                                                                             regard.       liow-cvcr.     I    will    remain

     available     to resolve             it   and have    characterized               This as an        Interim         Award       in case        the     need      for further       proceedings

     arises

     9
         Although       Hosie           managed     to    salvage      an       appeal    for the         193        patent                                    hew        as Icad   counsel           for the

     unsuccessful         summan-_judgment                      proceedings            and    w   ill
                                                                                                         play   no     role in the appeal or               trial     if   the   appeal    is    successful

     of    the   .19    patent.



                                                                                                           1
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 37 of 152




                                          PROOF OF SERVICE BY EMAIL                                   U.S.   MAIL


                                              Re     Hosie Rice    LLP   vs.   Space    Data Corporation

                                                           Reference     No.     1100106722



                     I Elizabeth Magana not a          party to   the within action          hereby declare that on          January   16 2020    I




served the attached             INTERIM      AWARD       on   the parties   in the within action by Email and by depositing true



copies thereof enclosed            in sealed   envelopes with postage thereon                fully   prepaid     in   the United States   Mail   at   San


Francisco           CALIFORNIA          addressed as follows




Robert H.          Torgerson Esq.                                              Eric C. Liebeler Esq.

Jon M. Woodruff Esq.                                                           Christy M. Milliken Esq.
Stinson       LLP                                                              Stinson   LLP
50 South          Sixth   St.                                                  1775 Pennsylvania             Avenue     NW
Suite    2600                                                                  Suite   800

Minneapolis            MN       55402                                          Washington        DC        20006
Phone 612-335-1500                                                             Phone     202-785-9100

robert.torgerson@stinson.com                                                   eric.liebeler@stinson.com

jon.woodruff@stinson.com                                                       christy.milliken@stinson.com

      Parties      Represented                                                    Parties     Represented

      Space Data Corporation                                                      Space Data Corporation



Carrie Francis Esq.                                                            David    S.   McMonigle        Esq.
Stinson       LLP                                                              Joseph   P.    MeMonigle         Esq.

1850 N. Central Avenue                                                         John B. Sullivan Esq.
Suite 2100                                                                     Long      Levit       LLP
Phoenix           AZ   85004                                                   465   California       St

Phone     602-279-1600                                                         Suite   500

carrie.francis@stinson.com                                                     San Francisco          CA     94104
      Parties      Represented                                                 Phone    415-397-2222

      Space Data Corporation                                                   dmcmonigle@longlevit.com

                                                                               JMcmonigle@longlevit.com

                                                                               jsullivan@longlevit.com

                                                                                  Parties     Represented

                                                                                  Hosie Rice         LLP


I   declare       under penalty of perjury the foregoing to be true and correct.                     Executed    at   San Francisco
CAL           RNIA        on Jan        16   2020.




Elizab        i   Ma       a

EMagbna@j6msadr.com
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 38 of 152




                     EXHIBIT 3
                             Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 39 of 152


     Milliken             Christy           M.


     From                                                        Milliken    Christy        M.

     Sent                                                       Tuesday      January         21 2020 1131 AM
     To                                                         McMonigle         Dave

     Cc                                                         Liebeler     Eric C.


     Subject                                                    RE Hosie Rice              expert retention   agreements
                                                                                       -




     Thanks much.



     From McMonigle                    Dave dmcmonigle@longlevit.com

 Sent        Tuesday January 21 2020                        1131 AM
 To         Milliken Christy            M. christy.milliken@stinson.com

 Cc       Liebeler        Eric   C.    eric.liebeler@stinson.com

 Subject            RE    Hosie       Rice    -
                                                  expert retention        agreements



 External Email - Use Caution



 I   will    ask    our    clients.




 mum
 David




 415-438-4555
              S.        iMcMoniq       le




From          Milliken          Christy       M.   mailtochristy.miIliken@a@stinson.com

Sent Tuesday January 21 2020 821 AM
To        McMonigle             Dave
Cc        Liebeler        Eric   C.


Subject             Hosie       Rice    -
                                            expert      retention      agreements


Hi    Dave


Wanted             to   check    if
                                      you had copies            of Hosie    Rices          agreements with Christine Meyer from NERA and from Mr. Pullen who
served        as experts          in   the Google case                and could   tell      us   whether they were paid    in   full.




Thanks



Christy

Christy M.               Milliken

Attorney




1775        Pennsylvania         Avenue           NW    Suite   800

Washington              DC   20006-4605
Direct       202.728.3029               Bio




Assistant          Jean-Marie          Jones           202.572.9912         lean-mane.Ionesa.stinson.com


3TINSON.COM



                                                                                                      1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 40 of 152




                     EXHIBIT 4
                   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 41 of 152


Milliken, Christy M.

From:                             Milliken, Christy M.
Sent:                             Friday, January 31, 2020 10:01 AM
To:                               Liebeler, Eric C.; Torgerson, Robert; Woodruff, Jon M.
Subject:                          RE: Space Data/ Hosie Rice


NERA's is between $500-600k, I asked Pullen I'll let you know when I hear

From: Liebeler, Eric C. <eric.liebeler@stinson.com>
Sent: Thursday, January 30, 2020 11:51 PM
To: Milliken, Christy M. <christy.milliken@stinson.com>; Torgerson, Robert <Robert.Torgerson@stinson.com>;
Woodruff, Jon M. <jon.woodruff@stinson.com>
Subject: Re: Space Data/ Hosie Rice

do we know how much they're owed?


Eric C. Liebeler
Partner
Washington
202.728.3006
x63006


From: Milliken, Christy M. <christy.milliken@stinson.com>
Sent: Thursday, January 30, 2020 9:21 PM
To: Liebeler, Eric C.; Torgerson, Robert; Woodruff, Jon M.
Subject: Re: Space Data/ Hosie Rice

Talked to both - Meyer and Pullen both know to contact HR to get their invoices paid ASAP


On: 30 January 2020 20:59, "Liebeler, Eric C." <eric.liebeler@stinson.com> wrote:




        Eric C. Liebeler
        Partner
        Washington
        202.728.3006
        x63006

Christy M. Milliken
Attorney
Washington
202.728.3029
x63029


                                                             1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 42 of 152




                     EXHIBIT 5
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 43 of 152




 Hon.       Site       L.    Robinson                 ret.
 Farman           LLP 9I9           N.       Market Street                              12h Floor

 Wilmington                   Delaware                 19801




                       JUDICIAL. ARBITRATION                                                    AND MEDIATION SERVICES

                                                           SAN IRANCISCO DIVISION




FIOSI E           RICE LIT


                             Claimant


                                                                                                            JAMS                 Reference                No.

                                                                                                                           1100106722
SPACE DATA                       CORPORATION

                             Respondent                    and

                            Counterclaimant.




                               SECONI AINILNDL1                                                 FINDINGS AND ORDER


            In     its      statement olclaini.                                  -Lode      Rice claimed                   to    have         advanced           well             over    a




million dollars                in   costs             on behalf of Space Data                                    and argued                   that       Space     Data should



he responsible                 for rcinI111                    1w-f          I   Iosie    Ricc       or    all       ofthe                  costs        Iurit0            Iiis




op211111ýo        -talelllellt           I   lýsle         Rice counsel.liýeph                             NlcMmLIc                          claimed        that       1    liSle        Ric




find   adv alllced            S I.0i5.5               10   5   I
                                                                       111       costs    oll   S1   ace    I
                                                                                                                ata              h     hýllt_      much     of   which              vveie




e\I    it   \\    Il   Ilea    lees.          1
                                                  I
                                                       26          I   S--          1   ý-leý liýlliH            I     I   III       IIIn    the    he lIlli_      I       lode      I\ice




Iýlrtllen        Iillle       Ricc       testified                 ý11011t         I    peeilic       il1\u      Ike       I                         I   IRO0-11           Ii.
         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 44 of 152




declaring       that    the    amount        listed        on    that   individual              invoice    Gom     NERA          Space



Datas damage expert was                         -representative                of costs          that   were    advanced         by Hosie



                         Datas                                   14623-14718                   Rice        When

cross-examination
Rice    on Space                    behalf.-              Tr.                                                          asked     on



                        Rice    testified       that      she was unable                  to   identify any vendor             that    had       not




been    fully    paid.     Tr.    18521-24                Rice.         All    ofthese           representations          are inconsistent




with   the record         now     established              as described             belo\ý




          On    January 16          2020         an interim award was issued.                              That    interim       award


assumed        that     Hosie Rice           had     in   fact    advanced              expert fees to Space             Data experts



and awarded            Space     Data and Hosie Rice $4 million each                                      from the $8 million



amount                                                              .                                                     into   a I-fosie




Rice   bank     account          and both            parties agreed            that       the                                  funds would



remain    in    trust    pending an order from                      this      Arbitraator




         On     January        21 2020           Space          Data counsel               Christy Milliken wrote                Hosie Rice



counsel    Dave McMonigle                      asking whether Hosie Rice had paid Space Datas



experts in      hull.     1/21/20        email from Milliken                       to     McMonigle.           McMoni-le          agreed           to




asl Hosie       Rice      but    did     not    respond          substantively.                  After several         follow-ups.



McMonigle spoke                directly xýith              Robert       Torgerson on               January      30 and confirmed



that   Hosie Rice would                pay     all    unpaid       vendors           iionr       the    $4 million awarded             to




Hosie Rice        lroin    the                                          and        that    the    -nrinount needed         to    pay       all




unpaid    vendors         vvMild       lie   ditributcd            Irotn      H-    Hosie Rices                trust   account        in   trust
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 45 of 152




 for    immediate payment                                           solely to those                 vendors.               1/30/20        email from Torgerson                            to




 McMonigle.


            The following                                    morning Milliken                        contacted                NERA         and found out that Hosie



 Rice      owed              NERA                   between                   $500000          and $600000.                          1/31/20      Milliken email                  to   Eric




 Liebeler.               Liebeler then followed up with McMonigle                                                                    on February           4   February                10


 February 11 February                                               12   and February 19.                    McMonigle                   responded          that Hosie Rice




 would wire                          to    NERA                 tomorrow.                     2/20/20             McMonigle                email.        Hosie Rice did



 not do      so.




            Liebeler followed up again on February                                                                    24      March       2    March        3 and        March            4


 seeking confirmation that                                               vendor payments were complete.                                          On March            4

McMonigle                        reported                    his understanding                      that    the          final       NERA         bill   was    sent to Hosie




Rice and they are reviewing and wiring                                                              this     week.              3/4/20         McMonigle email                      to




Torgerson.                       That representation                                also      was     false.           On March 10                  Liebeler wrote                 again




to     McMonigle                          after finding                       out that       Hosie Rices                   payment          to    NERA         was only



partial        Hosie Rice                                   had paid just $128000                           of the approximately $570000                                     that      was


due to       NERA.                         On Monday March 16                                       Liebeler wrote                    McMonigle             indicating that




Space       Data              would need                            to       involve    the     Arbitrator.                   McMonigle             asked for a courtesy



extension which                                    Liebeler granted.




memo nigles              snail             also Indicated                hat Space     Data   technical      cNpert      Sain    Pullen    Naould   be   pad and     a   third    vendor

Na   ould be taken           care     of       his      Neck            Mi    Pullen has been       paid.   but   I   Iosic   Rice    has racer   Identified   the   third   N   endow.


nor does Space               Data         know          it   that   N   cndor   has or has    not   been    pall




Z
                                                                                                      3
        -OW-10   7   1   1
                             ý   1   0-1   ý   i   In   I
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 46 of 152




r
                  On March 18                             Liebeler submitted                    a letter to the   Arbitrator explaining that



    Hosie Rices                        opening statement                       testimony and claims                 at   the     hearing were        false




    and asking the Arbitrator to order Hosie Rice to pay                                                        NERA           by March       25.    Hosie



    Rice was given                         until          March 26        to respond to Liebelers                     letter.     Late   in   the   day on



    March 26 McMoniglc asked                                         for an extension                   until   March 29         to   allow    for a final




    effort to finalize                         payment to            NERA              without         the   need for the arbitrators



    involvement.                           3/26/20             McN/lonigle           email to Robinson.               Space Data did not object



    and     the     request                was           granted.



                  On Sunday March 29 McMonigle                                                      wrote to confirm that             NERA      was    sent




    the     balance               due via two separate                         federal express               shipments          and included        tracking



    numbers              for those                   shipments.          It    is   noted that wire information appears                        on the face



    of the        NERA                 invoices               and there       is    no apparent          reason or explanation            why       funds



    were         not     wired             particularly             in   light       of Hosie Rices             two    prior representations            on



    February 14 and March                                      4 to Space Data                  that   Hosie Rice      was wiring        NERA        full




    payment.



                  I-Iosie         Rices                  representation             that   it   had sent     NERA        the    balance       due    was


    false.        Rather than the balance                                     due      the       two   federal express shipments                Flosie Rice




    sent     to    NERA                on or about                March 29 contained                     four   checks     dated       April   2     totaling




    $123422.14                         leaving            a   balance         of approximately $440000.                         See 4/8/20     Liebeler




                                                                                                4

    C   I   vv   ýnnin    ý
                              I    I   w   h   -1n   I
        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 47 of 152




email to McMonigle.                Liebeler       sent     another     letter   on April 10 explaining the



situation.




          McMonigle responded on                    April     11 claiming            that    Spencer    Hosies        personal




health    issues prevented             him from dealing with              NERA          payments and suggesting


                                                                                            Rice office
that incorrect        payment amounts were                  the   fault of Hosie                              manager    Jerry




Shaw.      On    that   basis Hosie Rice asked for a further extension                               until    April 27 to pay




NERA       in full    and Hosie personally committed                      to resolve the            NERA      issues    by that



date.    McMonigle          noted that      if   Hosie Rice did not fully resolve                      NERA         issues by




that    date   that   we     would expect you               to consider issuing              an appropriate         order.



4/11/20    McMonigle             email to Robinson.



          Rather than pay          NERA          in full    as    McMonigles            April 11 email indicated



Hosie Rice       instead stopped           payment on            the   four checks          it   had sent to   NERA       on or



about March           29.   Hosie Rice did not notify                  NERA          counsel       or the Arbitrator      that        it




had stopped payment on those                     checks.         On    April    27    Liebeler found out from



NERA      that    Hosie Rice           had stopped         payment on          the   April 2 checks          on April 15



and submitted           a letter to the     Arbitrator on April 28 explaining the                          latest




misrepresentation           from Hosie Rice.



                                                                                     Hosie Rice        had sent three
               response McMonigle wrote claiming
          In                                                               that




additional      checks      --   for   $75480.49           $225000        and for $149440              -   and argued     that




since    the   debt had been paid the Arbitrator need do nothing                                   further.    On May        I   3.




                                                                  5
          Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 48 of 152




 NERA      told Space             Datas counsel                   that Hosie Rice                stopped     payment on             the




 $225000         check.       The $75480.49                       check       appears to have cleared and been



deposited        in   NERAs                  account.           NERA        never received            the    alleged $149440                  check



from     1-Iosie      Rice    but           NERA         did receive          a wire on either              May   14 or    May 15             which



appears     to     cover     that           check.



          To    date Hosie Rice                   has not             explained            why payment on         the    $225000              check



was    stopped.        Hosie Rice                still    owes         NERA           $225000.


          Significantly there                    is      no dispute between                  Hosie Rice and          NERA             with



respect    to    NERAs            fees.         Hosie Rice originally claimed                          to    have already paid those


fees long       ago     and       at    no time has Hosie Rice quarrelled                              about the amount of those



fees or their validity.




          Instead       Hosie Rice has misrepresented                                      the   payment     status of     NERA           fees to



this   Arbitrator at least six                  times            in   its   statement of claim in              its   opening statement


in   Rices testimony                    in
                                              McMonigles                March 29            letter   we     confirm       that      NERA         was


sent the balance            due         in   two separate              federal        express     shipments       ..           in




McMonigles             April        I   I

                                             letter      in     which Hosie promised                  to fully    resolve the problem



by April    27        and    in   McMonigles                     April 29 letter promising yet again                           that    full




payment had been made when                                 it   had not.         It   is   likewise   troubling         that   Hosie Rice



did not   notify       Space Datas counsel                            or the     Arbitrator that            Hosie Rice         stopped




                                                                             6
         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 49 of 152




payment on                         the     four April 2 checks                  and   the    $225000        check to which           McMonigle


refers in his April 29 correspondence.




             It   is       similarly apparent                        that the    subject       of the   NERA       invoices         was        not




addressed                  candidly                  during the course of the                litigation.     In   September of 2018


Hosie wrote                        Jerry        Knoblach asking him                    to   pay Hosie Rice           so that   Hosie Rice



could in turn pay                             NERA.             For example on September                     12   Hosie wrote         to




Knoblach                       On          funding              we   are about        to get   a big bill     from    NERA.          And we           will




have to pay                     it    before the report issues.                       So too    Pullen.      Since    we   cannot         close       the




revolver            my               firm       is   not        capable     of deficient        funding any longer.             So        it    is




imperative that Space                                     Data pay         the remaining          amount due ASAP.                  Please



understand that this                                 is   most    serious.      Dire.        In specific      reliance     on that request



Space Data wired $100000                                          to   Hosie Rice the next day and then another



$282723.43                           on October             1.    Ex.     253    at   HR004051.            Space Data paid Hosie Rice



another           $50000 on                          October         31   for a total       of $432723.43         - only about            a    third of




which was paid                             to   NERA.


         Hosie Rices resolution                                        of the   NERA         account       necessarily     impacts Space



             Space Datas                             merits claims                      Google       are currently on appeal.                         Space
Data.                                                                                                                                            Ii
                                                                            against




Data were to convince                                     the    Federal Circuit           to reverse the trial       courts        grant of




summary judgment                                     against Space          Data and remand the case for trial                       Space Data



will   need         NERAs                          expert testimony             on damage         issues.     Moreover         if   Hosic Rice




                                                                                       7
  RI    vu    alý      1
                           1   ý     I5   17T-1u
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 50 of 152




 never pays           NERA         Space            Data       is   at   risk for    NERAs        unpaid fees.       Hosie Rices



 failure to pay         NERA             is   itself         part of the dispute between               Hosie Rice and Space



 Data and        is   properly before the Arbitrator.



           The      JAMS          streamlined                rules controlling          this dispute     instruct    that




jurisdictional          and arbitrability                     disputes       shall   be submitted       to   and   ruled on by the




Arbitrator.           Rule    8c.             In   addition              California law      affords   substantial     deference to



both an arbitrators determination as to the scope of his or her authority                                                    as well as



to the     arbitrators choice                      of a remedy.             Hightower        v.   Superior Court        104 Cal. Rptr.



2d    209 221-22 Cal.                    App. 2001.                  I    find that consideration        of this post-hearing



issue therefore              is    appropriate                and consistent with the              broad      authority      granted by



the applicable          rules.           See       id.   at-226.




           Based on          the    correspondence                       between     Torgerson       and McMonigle           on



January      30 2020 attached                            I    find that the $4 million released to Hosie                    Rice from



the                                       was        released in trust and on
                                                                              Space                    Datas behalf         for the    sole




purpose of immediately paying vendors.                                         I   further   find that Space Data has raised a




11-h71c1   fcicie     claim       that    Hosie Rice                violated       the terms of that trust         by not   using that



$4 million to pay             NERA                 immediately and otherwise satisfy any other obligations



to    any vendors        1-losie         Rice        retained            on Space Datas behalf during the               litigation.




Instead      Hosie Rice             has delayed payment                        and repeatedly misrepresented                 what     it   did




with    these       monies        for almost                 four   months.         Hosie Rice has had inultiple
             Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 51 of 152




    opportunities to explain                              its   conduct    and/or   make good        on    its    representations                 and



    has failed to do                 either.         I     do explicitly     find   however         that there          is    no reason       to




    believe    that        Long                 Levit           LLP   Hosie Rices      counsel       is   responsible                for these




    failures    and misrepresentations rather                                 the responsibility           for such lies with Hosie




    Rice.




              As     the       Supreme Court of                       California has      observed        the           misappropriation of



    client   funds         alone constitutes                      a serious ethical       and moral violation                     breaches        the




    high duty            of loyalty which                       an attorney owes to his clients             violates              basic   principles




    of honesty            and puts              in
                                                     peril the publics confidence               in   the    legal profession.




    Stevens     v.       Slate       Bar 794               P.2d    925    929 Cal. 1990.            These        facts       suggest      that Hosie




    Rice has violated                  its      duty of loyalty by causing                                  funds held               in trust     for




    the   payment of Space Datas vendors                                    to be directed      elsewhere. Such conduct                           is




    particularly          concerning                  where Hosie Rice previously represented                                 that   such funds



    had already been advanced                                   on Space Datas       behalf.        Space Data               is   entitled   to




    determine            the precise disposition of funds Hosie Rice                                 was    to    disburse on Space




    Datas     behalf.




    .I-A.
             As      I   considered                  in    the   Interim    Award    a lawyer engaging                   in       clear and     serious




    violation        of duty          to a      client          may   be required    to   forfeit    some        or    all    of the lawyers



    compensation               for the          matter.           See Shenprarci     Mullin Richter               d-    Hoinpton             LLP       v.




                                        Co. Inc. 425 P.3d 1                     19 Cal.     2018      citing           section        37 of the


U
       A/alnifiuctriring




                                                                                9

    DRI VNiq         -t    1    Ja   77-1   1
            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 52 of 152




    Restatement Third of                           Law Governing Lawyers.             Forfeiture         is   an equitable       remedy


    which    also serves                    as a deterrent to future misconduct.              Id.   at   20.       Here   l   find that   a




    partial forfeiture                 is        an appropriate   sanction for the        false statements           Hosie Rice



    made    during the arbitration and following                              both   to   Space Data and to            this




    Arbitrator.




            Based on                  the        foregoing     and having reviewed         Space Datas proposed



    findings and order the objections                             thereto by Hosie        Rice and Space Datas



    responses         to both the                  first   and amended   findings    and orders as well as Hosie Rices



    objections            it    is   hereby ordered



            i                  Hosie Rice shall               pay by wire     NERAs        full   outstanding          balance by



                               close        of business on Friday June           12 2020 and copy counsel on                       the




                               wire transmittal the same day.




             ii                Hosie Rice shall pay Space Data the attorney                         fees      it   has incurred     in




                               this   case         since    February   1 2020   in   a specific     amount          to be requested




                               by Space Data by Friday May                    29 2020        to
                                                                                                  compensate Space Data


                               for the           time and effort to identify Hosie Rices                 misconduct           and get



                               vendors paid.




                                                                         10
t   u.l     uuu   i   i
                               s      -Gn    i
              Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 53 of 152




              iii            Consistent                   with the agreement of Hosie Rice through                        its   counsel Hosie



                                     Rice shall also pay both                sides share of the Arbitrators fees                           for her




                                     continued            work on    this   case post-hearing.




              iv                     By   Friday June            12 2020       Hosie Rice shall provide                   to Space         Data      a




                                     complete         list    and contact     information         for each   and every vendor Hosie



                                     Rice engaged              on behalf of Space Data over             the course              of the Google



                                     litigation           and a statement of each current account                    balance.




              v                      Hosie Rice shall provide                a hall    and complete      accounting               of the        $8M      in




                                                                     funds from        the   moment     of receipt of the funds



                                                              through the present           day   to include       full    records from the



                                     account         into    which   the    $8 million was deposited and each and every



                                     account         to   which any of       the funds       were   transferred       at    any time along



                                 with records showing                   any and       all   withdrawals from any and                      all   of



                                 those accounts                within the control           of Hosie Rice or either of                   its




                                 partners.            Hosie Rice       shall   produce these records by Friday June                               12


                                 2020.




              vi                 If      Hosie Rice            does not comply with the above                  I   will    consider further



                                 remedies             in     Space Datas favor           as appropriate        including           its    requested




                                                                                1




l   k   1   U000    71   1
                             5   1   9.1577-10   1
        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 54 of 152




                            sanction          of a monetary   award   to reflect   the   conduct   described   above.




                            It   is   so ordered.




                                                                           -40ý Ktl-uý
                                                                        I-Ion.   Sue L. tobinson ret.

                                                                        May 26      2020




                                                                 l2

RI   0990000   71   1   5   159-1577-I0   i
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 55 of 152




                     EXHIBIT 6
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 56 of 152


Milliken, Christy M.

From:                             Torgerson, Robert
Sent:                             Thursday, January 30, 2020 5:24 PM
To:                               'McMonigle, Dave'; Sullivan, John
Cc:                               Liebeler, Eric C.; Milliken, Christy M.; Woodruff, Jon M.
Subject:                          Space Data/ Hosie Rice


Dave, thanks for the call back and discussion a few minute ago. I understand that Hosie Rice has decided not
to pursue any issue regarding the arbitration award.

We discussed the unpaid HR vendors issue. I will double check this with Space Data, but it should work fine to
distribute the funds in the HR trust account to both sides (split evenly, including any interest) at this time – so
long as the portion of funds necessary to pay those unpaid vendors (NERA, Pullen, etc.) are held in trust for
immediately use and full payment solely to those vendors. For that purpose, it makes sense to have a complete
list of the unpaid HR vendors and corresponding unpaid amounts so that we can mutually agree on the amount
from HR's portion of funds that will be held in trust for that payment to those vendors. Could you please
provide that list to us for review?

Many thanks. Bob T.


Robert H. Torgerson
Partner
Minneapolis
612.335.1810
x51810

From: McMonigle, Dave <dmcmonigle@longlevit.com>
Sent: Thursday, January 30, 2020 1:49 PM
To: Torgerson, Robert <Robert.Torgerson@stinson.com>; Sullivan, John <jsullivan@longlevit.com>
Cc: Liebeler, Eric C. <eric.liebeler@stinson.com>; Milliken, Christy M. <christy.milliken@stinson.com>; Woodruff, Jon M.
<jon.woodruff@stinson.com>
Subject: RE: Space Data/ Hosie Rice

Bob, just getting a confirmation from HR and should be able to update status in a few.



David S. McMonigle


415-438-4555

From: Torgerson, Robert [mailto:Robert.Torgerson@stinson.com]
Sent: Thursday, January 30, 2020 11:47 AM
To: McMonigle, Dave; Sullivan, John
Cc: Liebeler, Eric C.; Milliken, Christy M.; Woodruff, Jon M.
Subject: Space Data/ Hosie Rice

Thanks Dave. John, please let us know asap. Regards, Bob T.

                                                             1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 57 of 152




                     EXHIBIT 7
                              Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 58 of 152



     Milliken             Christy             M.


     From                                                             McMonigle            Dave   dmcmonigle@longlevit.com
     Sent                                                           Thursday         February          20 2020 1027 AM
     To                                                               Liebeler      Eric   C.


     Cc                                                             Torgerson Robert Milliken                        Christy    M. Woodruff          Jon M.

     Subject                                                        RE Vendor Payments




     External            Email - Use Caution


     Correction          - wire to Nera tomorrow.                        He    is
                                                                                    meeting with Pullen                early next         week    to address    and pay.          It   was     a    single    lump

    sum     bill    that     came      in     delayed         so he    needs to discuss           it   with        him before       finalizing.     Third   vendor    will   be taken care of                 this


    week.




    icMile
    415-438-4555



    From           McMonigle           Dave

    Sent Thursday                   February        20 2020 717 AM
    To    Liebeler           Eric   C.


    Cc    Torgerson            Robert          Milliken           Christy    M. Woodruff               Jon    M.

    Subject             RE    Vendor Payments



    Spencer         has      been    sick.     I
                                                   am       not   sure he     has    even released                the funds    to   his   firm   yet we havent        been        in   touch        until


    yesterday           evening when he said he                       will   pay NERA today and                    a third    vendor      a   word document vendor whatever                                 that

    is.   Will     get    you an update                 re pullen.




    Re huff and puffs our turn                          -   where are we with              Magna We                 want     to close     out our   billings   and that      is   a    big    outstanding

    number         at   this   point that          is
                                                            holding things up.



    David      S.       McMoni           le




415-438-4555



From           Liebeler         Eric     C.    mailtoeric.liebeler@stinson.com

Sent Wednesday                         February             19 2020 800 AM
To        McMonigle            Dave
Cc        Torgerson            Robert          Milliken           Christy    M. Woodruff               Jon    M.

Subject              Vendor Payments



Dave


I     understand from Jerry that NERA has not yet been paid                                                  as   of yesterday.         As Ive    indicated    to   you we need               to    see

confirmations                 that   NERA          and Pullen have been paid and the idea was to release the escrow                                             so that Hosie                Rice    could

make        those         payments.
                       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 59 of 152

I   dont want       to huff      and puff but unless we see confirmation                           that those    payments have been made                   in   the very near

term were           going to         have to    raise    this   with Judge    Robinson.




Please      let   me know        as    a   matter of urgency        where     this     stands.




Thanks



Eric


Eric C. Liebeler
Partner




1775     Pennsylvania      Avenue          NW   Suite    800

Washington         DC    20006-4605

Direct    202.728.3006               Mobile     202.999.6483         Bio




Assistant     Catherine        Scott        202.728.3028          cathenne.scottastinson.com



STINSON.COM
This   communication           including any attachments              is   from   a   law   firm   and   may contain   confidential     and/or     privileged    information.   If   it




has been     sent   to   you    in
                                     error please       contact   the sender      for instructions       concerning    return   or   destruction     and   do not use   or disclose

the contents      to   others.




                                                                                              2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 60 of 152




                     EXHIBIT 8
                       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 61 of 152


 Milliken            Christy      M.


 From                                                  McMonigle           Dave     dmcmonigle@longlevit.com
 Sent                                                 Wednesday            March    04 2020 1257 PM
 To                                                    Liebeler    Eric C.


 Cc                                                   Torgerson Robert Milliken                   Christy M.

 Subject                                              RE




 External Email            - Use Caution


 Sorry travelling out of touch                      with   folks   in   SF.    Will     respond     today to confirm but                my   understanding         is   final


 NERA      bill     was sent to HR and they                are   reviewing          and wiring this week.              Again     will   confirm that       is   status     when   I




 hear.




 David         S.    McMonigle




415-438-4555




From Liebeler            Eric   C.   mailtoeric.liebeler@stinson.com

Sent Wednesday              March      04 2020 748 AM
To    McMonigle Dave
Cc    Torgerson         Robert       Milliken       Christy M.

Subject




Dave.




Having         not   heard from you            in   response     to     my    traffic    from both Monday              and yesterday          Im   going    to   have      to

write     to   Judge Robinson tomorrow to get Hosie Rice                                  to    confirm that     all   vendors    have been        paid   and    all    liens

lifted.    As Ive mentioned                I   dont want         to   do     that   but    at   this point   I   dont have       much    choice.




Can you         identify   the    holdup or otherwise                 assist




Thanks.
                   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 62 of 152



Eric




Eric C. Liebeler
Partner


STINSON      LLP
1775     Pennsylvania     Avenue          NW   Suite    800

Washington      DC      20006-4605
Direct    202.728.3006         \   Mobile 202.999.6483             1   Bio



Assistant    Catherine        Scott   \   202.728.3028        1   catherine.scottýa           stinson.com


STINSON.COM


This   communication          including any attachments                      from       law          and   may contain
                                                                                              firm
                                                                       is           a                                    confidential     and/or   privileged   information.   If   it



has been    sent   to   you        error please        contact    the sender        for instructions                                   destruction and
                              in
                                                                                                           concerning    return   or                      do not use   or disclose

the contents    to   others.




                                                                                                2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 63 of 152




                     EXHIBIT 9
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 64 of 152


Milliken, Christy M.

From:                              McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                              Thursday, March 26, 2020 7:38 PM
To:                                Sue L. Robinson; Liebeler, Eric C.
Cc:                                Elizabeth Magana; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon
                                   M.
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722



External Email – Use Caution

Judge Robinson,

We respectfully request an extension of time to respond to this weekend. We had hoped to reply with confirmation of
payment today, but our firm can only state that it is under the impression that the NERA fees will be paid this week and
we can put this matter behind us. There have been complications in the past month plus of a personal, professional,
and now national nature, and we respect SDC’s dissatisfaction with the delay. We are not trying to achieve a further
delay with this request, only allow for a final effort to finalize payment without the need for your involvement. We do
not anticipate a lengthy substantive response to Mr. Liebeler’s below communication as it is a relatively fair recitation of
the parties efforts post-award. But based on where we are we would request an extension of your below timeframes
for our response to this weekend so all can have our limited substantive response in their inbox Monday morning. Since
it will not raise significant substantive disagreements, two days should be ample for Mr. Liebeler to reply or elect to
submit the matter for your decision.

Thank you all for your patience and consideration.

Dave



David S. McMonigle


415-438-4555

From: Sue L. Robinson [mailto:srobinson@farnanlaw.com]
Sent: Thursday, March 19, 2020 5:26 AM
To: Liebeler, Eric C.
Cc: Elizabeth Magana; McMonigle, Dave; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon M.
Subject: Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear All: Before responding to Mr. Liebeler’s email request, I would like to hear from Hosie Rice on or before March
26. Mr. Liebeler, you can file a reply if you choose, by March 31. Hoping you all are staying well. Best, Judge Robinson

Sent from my iPad


On Mar 18, 2020, at 6:35 PM, Liebeler, Eric C. <eric.liebeler@stinson.com> wrote:


        Dear Judge Robinson:
                                                             1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 65 of 152




                     EXHIBIT 10
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 66 of 152


Milliken, Christy M.

From:                              McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                              Sunday, March 29, 2020 10:35 PM
To:                                Sue L. Robinson
Cc:                                Liebeler, Eric C.; Elizabeth Magana; Sullivan, John; Torgerson, Robert; Milliken, Christy
                                   M.; Woodruff, Jon M.; McMonigle, Joseph
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722



External Email – Use Caution

Judge Robinson and Counsel,

I can confirm that NERA was sent the balance due via two separate federal express shipments. I believe we all
understand this to be the last of the vendor payments that needed to be made by Hosie Rice related to the underlying
case. The FedEx tracking numbers are 770126154376 and 770126152752 showing shipment to the NERA office in New
York.

Given that progress, we believe the best course is to wait until NERA can confirm receipt and process payment before
we can confirm that this matter can be laid to rest. If there are concerns with the payments sent to NERA after receipt,
we would submit a brief response to Mr. Liebeler’s email below and address any issues with the payments, but we are
very hopeful that will not be necessary.

Thank you again for your consideration.

Best regards,
Dave




David S. McMonigle


415-438-4555

From: Sue L. Robinson [mailto:srobinson@farnanlaw.com]
Sent: Friday, March 27, 2020 5:17 AM
To: McMonigle, Dave
Cc: Liebeler, Eric C.; Elizabeth Magana; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon M.
Subject: Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear Mr. McMonigle: Without objection from Space Data, your request for an extension is granted. Stay well all. Best,
Judge Robinson


On Mar 26, 2020, at 7:38 PM, McMonigle, Dave <dmcmonigle@longlevit.com> wrote:


        Judge Robinson,

                                                              1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 67 of 152




                     EXHIBIT 11
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 68 of 152


Milliken, Christy M.

From:                              McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                              Saturday, April 11, 2020 1:53 PM
To:                                Sue L. Robinson; Liebeler, Eric C.
Cc:                                Elizabeth Magana; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; McMonigle,
                                   Joseph
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722


External Email – Use Caution


Judge Robinson,

We fully understand Mr. Liebeler and Space Data's frustration with the fact that the NERA invoice issue is unresolved.
In my last communication in March, I understood the monies sent to NERA were to address the balance due, which is
what prompted my choice of the word “confirm.” The balance of that communication addressed the possibility that
there would be issues with the payments, which has come to fruition. Though my email addressed the circumstance
where this issue was not resolved by the payments sent, I regret the use of the word confirm and do not quarrel with
Mr. Liebeler's characterization of my email as being inaccurate given NERA's balance due was not satisfied.

That said, Hosie Rice requests that you refrain from issuing an order on Monday, April 13, 2020, and instead, for the
reasons set forth below, allow Mr. Hosie until Monday, April 27, 2020 to pay NERA. Mr. Hosie has authorized us to
disclose private medical information, but asked that we remind all parties that the arbitration is a confidential
proceeding and nothing should be disclosed to any third parties. We also acknowledge that Mr. Liebeler did not have
the benefit of this information when he sent his email on Wednesday; we were not allowed to disclose it until now.

Earlier this year, Mr. Hosie began to experience health issues, that he believed were kidney-related. Unfortunately, he
has been diagnosed with renal cell carcinoma, a malignant kidney cancer found in the lining of small tubes in the kidney.
More unfortunate is last month's news that the cancer has metastasized and is now stage IV lung cancer. Needless to
say, Mr. Hosie, who runs all aspects of the law firm, has not been focused on the matters at hand for the last two
months; he is fighting for his life. He is currently undergoing active clinical treatment (the specific therapy includes the
administration of PT2977 and Cabozantinib) at Cedars-Sinai Hospital in Los Angeles, California, where he will spend the
next 5-6 weeks being treated by Dr. Robert Figlin and Dr. Peter Julien.

If his illness was not disruptive enough, Mr. Hosie's efforts to address the outstanding NERA invoices were complicated
by the shelter-in-place orders in mid-March and Mr. Hosie's prior decision to self-quarantine out-of-state given his lung
condition and the heightened risk of COVID-19 to individuals over the age of 60 with medical conditions. Although Mr.
Hosie has been out of the office, he instructed his office manager, Jerry Shaw, to send checks to NERA. We understood
that Mr. Shaw paid the entire amount owed to NERA the last week of March, and that is why I communicated that to
you and Mr. Liebeler on March 29, 2020. Clearly, it appears that Mr. Shaw did not pay all of the outstanding invoices.
Since receiving Mr. Liebeler's email on Wednesday afternoon regarding the fact that Hosie Rice had not paid all the
invoices, we have been attempting to connect with Mr. Hosie to determine the reason for the discrepancy. We were
finally able to connect with him yesterday afternoon following his treatment in Los Angeles. We do not want to risk a
claim of privilege waiver, but can state that Mr. Hosie runs the office and his absence, combined with the shelter in place
order, likely contributed to only certain invoices being addressed.

With regard to the arbitration testimony, we understood that NERA had been paid monies as advanced costs, that Hosie
Rice had incurred significant costs on the matter, it sought payment from its client SDC to address shortfalls in payment
inclusive of these costs, and that it has at all times acknowledged the firm, and not SDC, is obliged to NERA. In fact, I

                                                             1
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 69 of 152
believe that the accounting summary attached to Mr. Liebeler's email reflects this. I also would note, at the risk of
relitigating our case, that SDC spent years in arrears to Hosie Rice as the firm litigated the matter and incurred costs on
SDC's behalf. With regard to the arbitration testimony, consistent with the duty of candor, we presented testimony that
we believed to be true and accurate, and we appreciate Mr. Liebeler not making an accusation that we acted otherwise.

Moreover, neither Mr. Hosie, nor to our knowledge NERA, has ever indicated that Space Data was responsible for these
fees. To the extent Space Date claims that they may need NERA services in the underlying case against Google in the
future, we would note that NERA was providing expert testimony with regards to damages. Before damages are
relevant to the underlying case, Space Data will have to convince an appellate court to overturn Judge Freeman's
summary judgment order. Space Data appears to acknowledge that it is not harmed by the delayed payment, Mr.
Liebeler did not cite to any particular prejudice in his communication.

Moving forward and addressing Your Honor's request for Hosie Rice to make extraordinary efforts, Mr. Hosie will do
what is necessary without risking his treatment that will last the next 5-6 weeks in Los Angeles. To finalize the NERA
issue, Mr. Hosie has committed to travel to San Francisco one day in the next two weeks to address and resolve the
NERA invoice issue. He is otherwise committed to his shelter in place and treatments in Los Angeles. Given the
extraordinary circumstances and effort Mr. Hosie will undertake to resolve the issue, we ask that your Honor refrain
from issuing the order requested below and provide Mr. Hosie until April 27, 2020 to resolve the matter; if course, if
NERA is not paid by that date, we would expect you to consider issuing an appropriate order. If NERA is paid, as we
anticipate it will be, we request that the Court not order that Hosie Rice, as Mr. Liebeler demands, provide a list of every
vendor the firm engaged and payments made to each one; provide an accounting of the $4 million in funds disbursed to
Hosie Rice out of the escrow, or award Mr. Liebeler's firm $50,000. The Stinson firm has not spent significant time on
this issue such that a dramatic monetary sanction would be appropriate. We note that in Mr. Liebeler's March 30, 2020
email, he claimed that he had spent ten hours on this matter over the last two months. Nor is punishing Mr. Hosie
appropriate in light of the facts above. However, Hosie Rice is agreeable to paying the entire amount of your Honor's
fees for having to address this issue.

We very much appreciate your consideration of the above, Your Honor, and everyone’s commitment to the
confidentiality of this proceeding and the personal medical information detailed above.

Respectfully,

Dave McMonigle

David S. McMonigle

415-438-4555


-----Original Message-----
From: Sue L. Robinson [mailto:srobinson@farnanlaw.com]
Sent: Friday, April 10, 2020 5:27 AM
To: Liebeler, Eric C.
Cc: Elizabeth Magana; McMonigle, Dave; Sullivan, John; Torgerson, Robert; Milliken, Christy M.
Subject: Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear Mr. Liebeler: I have reviewed your latest email and am prepared to comply with your request on Monday (April 13)
absent some extraordinary effort on the part of Hosie Rice to fulfill its obligations by that time. I trust I will be informed
of such. Stay well, all. Best, Judge Robinson

Sent from my iPad


                                                              2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 70 of 152




                     EXHIBIT 12
                Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 71 of 152


Milliken, Christy M.

From:                           McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                           Wednesday, April 29, 2020 2:03 AM
To:                             Sue L. Robinson
Cc:                             Liebeler, Eric C.; emagana@jamsadr.com; Sullivan, John; Torgerson, Robert; Milliken,
                                Christy M.
Subject:                        Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722
Attachments:                    CCF04282020.pdf; ATT00001.htm; scan0005.pdf; ATT00002.htm;
                                20200427140042354.pdf; ATT00003.htm; 20200427142118340.pdf; ATT00004.htm



External Email – Use Caution

Judge Robinson and Counsel,

We understand that the process for addressing the NERA invoices has not been smooth, but we hope the
attached and below represents that we have brought it to conclusion and that the time has come for the parties to
move forward and on to other business. It was our hope to have more time to thoughtfully consider how to
respond to the many points and accusations made, but we recognize we needed to first immediately update you
as to status.

I believe counsel for Space Data agrees that there was a $128,000 payment to NERA on March 8, 2020. We
attach a statement of account from NERA dated 3/24/2020 reflecting that payment and an amount due of just
over $449,000, including interest. It also appears accurate that the checks dated 4/2 (Checks No. 12025-12028)
totaling roughly $123,000 were cancelled, which occurred after Hosie Rice had issued checks addressing some
of the same invoices. We do not know why that occurred, but are informed that with Mr. Hosie’s illness, the
Shelter-In-Place, closure of the office, and Mr. Hosie’s lack of access to the firm’s accounting software while in
Los Angeles, there have been difficulties related to communication and accounting as we have attempted to
resolve this issue. This is not perfect and without more information I can only focus on how it was resolved.

The replacement check for the first three invoices for roughly 75,000 was cashed and has cleared, leaving
roughly $375,000 as the amount due to NERA. Sent this week (yesterday and today) are two additional checks
totaling that amount, one for 225,000 and one for just under 150,000. We believe these address the amount due
in its entirety and ask that Mr. Liebeler confirm clearance of these checks when then arrive and NERA
processes the payment and that Hosie Rice is now current and relieved of any further obligation to NERA.

We would ask that we allow for this confirmation and the parties a chance to meet and confer before we
determine whether its necessary to have the parties continue to litigate over existing grievances. We know there
is discord, but Space Data has never had an obligation NERA, Hosie Rice paid the obligation as it has always
promised it would do, and Space Data received the funds it was entitled pursuant to the award From the firm’s
trust account. We will not address each point at this juncture, but will disagree that miscommunications in this
process support allegations regarding breaches of fiduciary obligations or breaches of trust. We also find it
inappropriate for Mr. Liebeler to opine that others within Hosie Rice should have managed this issue over the
past weeks, especially Ms. Rice when he knows she is supporting her ailing husband in Los Angeles.

We apologize for our firm’s inability to communicate accurate information in recent emails regarding the status
of payment, but believe we have navigated difficult times to bring the NERA issue to a conclusion. In our view,
it is time to move forward and on to other business.


                                                          1
                Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 72 of 152

We are of course available to discuss any of the above.

Very respectfully,

Dave




                                                          2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 73 of 152




                     EXHIBIT 13
                                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 74 of 152


      Milliken Christy M.


      From                                                                 Liebeler              Eric   C.


      Sent                                                                 Tuesday               April    28 2020 247 PM
  To                                                                       srobinson@farnanlaw.com                                   emagana@jamsadr.com
  Cc                                                                       McMonigle                    Dave Sullivan John Torgerson                          Robert Milliken                  Christy       M.

  Subject                                                                  RE         Hosie Rice          LLP      v.   Space        Data JAMS No. 1100106722
  Attachments                                                              Hosie Rice-check                       stop     pays.pdf




  Dear Judge Robinson



  On March 29                      Hosie       Rice    Confirmed that NERA                                    was sent the balance                    due    via    two separate federal express shipments.
  I
      believe       we          all   understand            this      to   be the           last    of the        vendor payments that needed                            to     be made by Hosie               Rice     related to

  the underlying                      case.        The FedEx tracking                   numbers are 770126154376                                and 770126152752                      showing shipment to the NERA
  office      in   New           York.




  As we explained                      in     our   April    10 note that representation                                    was false the payment instead consisted                                   of just      $123422.14.
  Our    April       10 note asked for several                                 forms of            relief.    Hosie          Rice    responded by asking for more time to pay NERA

 specifically           until          April       27 That            said      Hosie Rice               requests          that      you refrain from issuing                   an order on Monday                    April    13
  2020 and instead for the reasons set forth below                                                            allow Mr.              Hosie    until   Monday         April       27 2020         to   pay     NERA....       Given

 the extraordinary                       circumstances                  and effort Mr. Hosie                        will        undertake to resolve the issue we ask that your Honor                                          refrain

 from issuing the order Space Data requested below and provide Mr. Hosie                                                                                                        27 2020         to resolve         the
                                                                                                                                                            until    April                                               matter           if



  siccourse                if    NERA         is   not paid by that                   date we would expect                           you to consider issuing an appropriate                             order.



 We      found out yesterday from NERA that Mr. Hosies extraordinary efforts actually consisted                                                                                               of stopping           payment on
the      four checks                  we      discussed          in   our      April        10   letter.      According              to the   bank     the stop          payment order was made on                            April    15
 just four         days after counsels                           letter        to   your Honor pleading for more time to pay NERA.                                               We     attach        copies       of the stop

 payment orders.                        Since       then we have                      not   heard either from Hosie Rice                          or the     firms counsel.                   The balance Hosie Rice                  still



 owes        NERA        is      $458861.97                 plus        additional           interest.




 As we wrote                    on April 10 and which                          Hosie        Rices counsel                confirmed on April 11 Space Data agreed                                    to release         the    escrow
 of    the funds received                                                  on the express condition that Hosie Rice                                     pay any and               all   outstanding           bills   from

 vendors Hosie Rice                           retained      in     the     Space            Data      matter.           These funds were held                 in   trust for       Space Data and were not Hosie
 Rices       to    spend as              it   wished.         It
                                                                   appears             that      Mr. Hosie Ms. Rice and their firm have violated that                                            trust.




 Space Data respectfully                             asks    Your Honor for an order instructing Hosie Rice to                                               a      identify      the signer of the four checks

 attached          to    Space Datas                  April        10    email         b     explain         why        the checks           were stopped            c    provide       a full    accounting            of the

              funds Hosie                     Rice claims to               have held             in     escrow from the time                                transferred           $8 million to Hosie Rice                    until


 today        d     provide             Space        Data with             a   list    of   every vendor the firm retained on behalf of Space                                            Data during the               litigation         e
 provide          a full        payment             history for            each of those vendors f confirm that Hosie Rice                                               will    pay    all   JAMS     fees for        your Honor
 to    work on these issues                          as Mr. McMonigles                             April     11    letter        suggested and          g     award Space               Data fees        in   an      amount to be

 shown both to compensate                                   it     for time           spent by counsel                   but also to deter            Hosie      Rice     from what appear to be continuing

 and serious breaches of the firms fiduciary and                                                        ethical         duties.




 Moreover             Hosie            Rices        April    11       letter        acknowledges                  that     if   NERA    is   not paid   by     April      27     an     order    from your Honor                is



 appropriate.



 Given       this    record             it
                                              appears that Hosie Rice                            has sought             once again to deceive                both     Space         Data      and     this    Court.     After       we
      btain the records                    we      have asked for we intend to ask your Honor for appropriate                                                            modifications           to the interim award.




                                                                                                                                 1
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 75 of 152

Sincerely



Eric C.     Liebeler




Eric   C.   Liebeler

Partner

Washington
202.728.3006

x63006




                                                 2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 76 of 152




                     EXHIBIT 14
                   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 77 of 152


Milliken, Christy M.

From:                              Liebeler, Eric C.
Sent:                              Tuesday, May 12, 2020 5:33 PM
To:                                McMonigle, Dave; srobinson@farnanlaw.com; emagana@jamsadr.com; Sullivan, John
Cc:                                Torgerson, Robert; Milliken, Christy M.
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722
Attachments:                       Hosie Rice 225K stop pay.pdf


Dear Judge Robinson:

Hosie Rice has not paid NERA and continues to make material misrepresentations to Your Honor.

On April 29, two days after the deadline for Hosie Rice to have paid NERA in full, your Honor wrote:

"In trying to balance the equities, I have concluded that the first order of business is to see that NERA is paid – regardless
of my questionable jurisdiction over the matter – since the untimely payment of the NERA invoices is the genesis of the
parties’ ongoing, post-award dispute. If the checks identified by Mr. McMonigle clear and the NERA account is satisfied,
then I will address any remaining issues Mr. Liebeler has to present, with input from Hosie Rice. If the checks identified
by Mr. McMonigle do not clear, I will ask Mr. Liebeler to draft an order for my consideration (including a basis for the
order)."

Hosie Rice claimed to have satisfied its payment obligations to NERA by means of three checks: one for $75,480.89,
which NERA received on April 14; one sent via USPS on April 27 for $225,000, and another one sent via USPS on April 28
for $149,440. These are the checks Mr. McMonigle identified as satisfying Hosie Rice's obligations and to which Your
Honor referred to in the quotation above.

NERA tells us that the $75,480.89 check cleared. NERA told us last week that it had received the $225,000 check from
Hosie Rice, but had not received the $149,440 check. This morning, NERA told us that Hosie Rice stopped payment on
the $225,000 check. I attach a copy of that stop payment order. So far as we know, NERA has not yet received the
check for $149,440 which Hosie Rice claims to have sent on April 28. We have asked Hosie Rice's counsel for tracking
information on that check several times, but counsel has not responded.

Thus, Hosie Rice still owes NERA $374,440 plus interest. We note that we first raised this issue with Your Honor in mid-
March, almost two months ago.

Per Your Honor's prior guidance, I suggest that Space Data submit a proposed order for your consideration by close of
business on Friday, May 15.

Sincerely,

Eric C. Liebeler

Eric C. Liebeler
Partner
Washington
202.728.3006
x63006



                                                              1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 78 of 152




                     EXHIBIT 15
                       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 79 of 152


     Milliken Christy M.


  From                                                                Liebeler          Eric C.


  Sent                                                                Wednesday                March             18 2020 635 PM

  To                                                                  srobinson@farnanlaw.com                                  Elizabeth           Magana
  Cc                                                                  McMonigle                Dave Sullivan John Torgerson Robert Milliken                                                  Christy     M. Woodruff          Jon

                                                                      M.


 Subject                                                              Hosie       Rice    LLP     v.       Space        Data JAMS No.                1100106722




 Dear Judge           Robinson



 Although Space Data                     has   tried    extensively to                    work out               all
                                                                                                                        remaining            issues with      Hosie        Rice       one issue remains.               Despite

 many         requests      from Space Data Hosie Rice has refused                                                 to    pay monies due to expert witnesses Hosie Rice                                         retained for

 the     case       and currently         owes        Dr.         Christine         Meyer             of   NERA $459861.


 More         specifically        Hosie    Rice       retained experts                     directly              during the underlying                  litigation         including          damage          expert   Dr.


 Christine          Meyer     of   NERA.         Insofar as                Space        Data     is    aware            Hosie        Rice    signed    a   retention        agreement            directly       with

 NERA.         Hosie    Rice      did not       copy Space                  Data    on that retention                         agreement and to date Space Data has never seen

 it.     During the arbitration                  Hosie Rice                claimed that               it    had advanced               significant         costs     on Space Datas behalf                      specifically


 including          NERAs        fees.    For    example                   Diane        Rice   testified               that Hosie           Rice    advanced       NERAs         bills




 Q      Mr. McMonigle                      Okay.         If       I   could       direct       you to the next page                         of exhibit      253          which    is    HR004140.



 Q      Ms. Rice                               Yes.




Q                                               And     it        references            additional               charges



A                                                Yes.




Q                                               And what are the additional charges                                             in    general



A                                              Sure.          I   mentioned the Disco                            charge and for that month                         it   was $11445.             And thats the data

                                           hosting charge.                        And we werent doing - we had already done                                                significant         work      in   Disco     but

                                           that       was what we were being charged                                            for data           document hosting              at    that time.         And -



Q                                               How      about the NERA charge



A                                               Yeah NERA -                   so    NERA          is       the   company where our expert                               Christine       Meyer       is   employed        and so

                                           that    was her                 fee.




Q                                              And      is this            representative                   of costs          that    were advanced                by Hosie           Rice    on Space Datas behalf



A                                               Yes.




In     his   opening statement Mr. McMonigle                                       claimed that Hosie                         Rice    had advanced           $1635549.51                     of costs     much of which

were         expert fees.        Tr.   2618-271 McMonigle.                                     And during the arbitration Hosie Rice was unable                                                to   identify     any vendor
that     had not been            paid.     Tr.    18521-24                  Rice.         While            the    litigation          with     Google      was ongoing                Hosie Rice         repeatedly told

Space        Data    that   it   was paying expert fees                            as   the case            went along.               Mr.      Hosie   wrote Mr. Knoblach                     on September             2 2018
asking       Space     Data to pay Hosie Rice                          so Hosie           Rice    could           pay     a   large     bill   he    anticipated         from NERA.             Mr.      Hosie followed           up
on September            11       and then again on September 12 both times indicating that Space                                                                        Data   needed          to pay Hosie Rice             so
                            Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 80 of 152

 that    Hosie           Rice    could        in    turn    pay experts.            The September 12                       traffic        said          On   funding        we    are   about to get              a     big    bill



 from NERA.                And we                   have to pay                before the report                                                                          we cannot
                                             will                         it                                        issues.          So too       Pullen.        Since                       close      the revolver                  my
 firm    is   no sicnot capable                           of deficient         funding any longer.                        So    it   is
                                                                                                                                           imperative that           Space        Data           pay the remaining

 amount due ASAP.                        Please       understand that                  this      is   most serious.               Dire.           Shortly after          Space    Data sent             significant


 payments             to Hosie          Rice.




Throughout                the      case Hosie Rice                sent    Space             Data      invoices       showing that Hosie Rice                        had paid NERAs fees current.



 But Mr.        Hosies emails the Hosie Rice                                   invoices         and Ms. Rices               testimony               about advancing              NERAs           fees    appear         to be

false         NERA         tells   us that          they have        billed a         little     over     $800000 on                  the    case        and     as of the    end of 2019                Hosie Rice            had

 paid    them $251593.35.                           Since     then NERA               tells     us that Hosie              Rice      made         a single        payment of $128476.01                        last   month
leaving        a    balance         of       $459861.97.             NERA completed                       its    work by the end of 2018 Hosie Rice has                                     left   Space        Datas

damage          experts            in   arrears for well over                   a   year.



The Courts interim ruling contemplated                                           that Hosie Rice                  either       had already paid or would pay                          all
                                                                                                                                                                                             pertinent          vendors           that

Hosie       Rice         retained.           And Space         Data agreed                  to release          the   escrowed                             funds    in    January so that Hosie Rice could
do     just that.          Hosie        Rice        has    now had $4           million         of                         money            since       January but has refused to                       clear    all    vendor

payments.                We      have followed               up   with Mr.            McMonigle                 repeatedly            but     Hosie       Rice     has nether      paid          NERA     in   full     nor

explained            what they have paid and when                                   they       will    pay the        rest.     Space         Data       therefore        asks   this   Court to          modify the

                                                                               pay NERAs
interim order to instruct                           Hosie     Rice   to                                                              date     certain        - March       25 2020               and provide
                                                                                                                in full   by   a                                                                                         Space
                                                                                                      bills                                                                                 --



Data with formal written confirmation                                          that    it    has      done      so by that           date.        Hosie      Rice   should       have paid NERAs                  bills       long

ago and            its    failure       to   do so or meaningfully                      respond          to     Space Datas inquiries about                          it   justifies     a   fee    award.         Space          Data

respectfully              asks     the Court to order Hosie Rice                               to pay         $5000       in   fees for           its   failure   timely to      pay NERA and force Space
Datas counsel                 to follow             up repeatedly.



If   Hosie     Rice       fails    to    do so Space Data asks the Court to modify the                                                    final   order to instruct Hosie               Rice       to pay the            amounts

due to NERA to Space Data plus interest plus fees plus future fees spent to enforce the Courts award                                                                                                     as necessary.




Very Truly Yours



Eric   Liebeler




Eric   C.     Liebeler

Partner

Washington
202.728.3006

x63006




                                                                                                                      2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 81 of 152




                     EXHIBIT 16
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 82 of 152


Milliken, Christy M.

From:                               Elizabeth Magana <EMagana@jamsadr.com>
Sent:                               Tuesday, February 18, 2020 4:21 PM
To:                                 Liebeler, Eric C.; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon M.; Francis, Carrie
                                    M.; dmcmonigle@longlevit.com; JMcmonigle@longlevit.com; jsullivan@longlevit.com
Cc:                                 lmyers@longlevit.com
Subject:                            RE: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 - Final
                                    Award



Dear Counsel,

Please note that Judge Robinson has rendered the Final Award; however, JAMS will issue the decision once all
outstanding fees have been received. I’ll reach out to the appropriate person.

Thank you for your patience.

As always, do not hesitate to contact me should you have any questions or concerns.

Best,
Liz


Liz Magaña
Case Manager, JAMS San Francisco

 Please consider the environment before printing this email.
From: Liebeler, Eric C. <eric.liebeler@stinson.com>
Sent: Tuesday, February 11, 2020 11:49 AM
To: Elizabeth Magana <EMagana@jamsadr.com>; Torgerson, Robert <Robert.Torgerson@stinson.com>; Milliken, Christy
M. <christy.milliken@stinson.com>; Woodruff, Jon M. <jon.woodruff@stinson.com>; Francis, Carrie M.
<carrie.francis@stinson.com>; dmcmonigle@longlevit.com; JMcmonigle@longlevit.com; jsullivan@longlevit.com
Cc: lmyers@longlevit.com
Subject: RE: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722

Liz,

Dave McMonigle and I spoke earlier today. On both clients’ behalves, I’m authorized to say that the parties are working
out a few final issues and do not believe Judge Robinson’s assistance will be needed to complete that process; we hope
to have those issues finalized by the end of this week.

Best regards,

Eric

Eric C. Liebeler
Partner


                                                                1
                   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 83 of 152
STINSON LLP
1775 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006-4605
Direct: 202.728.3006 \ Mobile: 202.999.6483 \ Bio

Assistant: Catherine Scott \ 202.728.3028 \ catherine.scott@stinson.com

STINSON.COM
This communication (including any attachments) is from a law firm and may contain confidential and/or privileged information. If it
has been sent to you in error, please contact the sender for instructions concerning return or destruction, and do not use or disclose
the contents to others.
From: Elizabeth Magana <EMagana@jamsadr.com>
Sent: Monday, February 10, 2020 7:21 PM
To: Torgerson, Robert <Robert.Torgerson@stinson.com>; Liebeler, Eric C. <eric.liebeler@stinson.com>; Milliken, Christy
M. <christy.milliken@stinson.com>; Woodruff, Jon M. <jon.woodruff@stinson.com>; Francis, Carrie M.
<carrie.francis@stinson.com>; dmcmonigle@longlevit.com; JMcmonigle@longlevit.com; jsullivan@longlevit.com
Cc: lmyers@longlevit.com
Subject: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722

External Email – Use Caution

Dear Counsel,

Judge Robinson would like to know whether counsel will require her assistance with calculating the final
amounts. Please advise as soon as possible.

Thank you,
Liz

                                  Liz Magaña
                                  Case Manager

                                  JAMS - Local Solutions. Global Reach.TM
                                  Two Embarcadero Center| Suite #1500 | San Francisco, CA 94111
                                  P: 415-774-2649 | F: 415-982-5287
                                  www.jamsadr.com

                                  Follow us on LinkedIn and Twitter.

 Please consider the environment before printing this email.




                                                                  2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 84 of 152




                     EXHIBIT 17
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 85 of 152


Milliken, Christy M.

From:                                Liebeler, Eric C.
Sent:                                Monday, February 24, 2020 7:53 AM
To:                                  Elizabeth Magana; Torgerson, Robert
Cc:                                  Adams, Kaleigh A.
Subject:                             RE: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 -
                                     Outstanding Balance


Liz,

We have not, although we're not in an open dispute. I'd ask that you give us this week to try to finish this off, and if we
don't get it done by then, schedule a call with Judge Robinson.

Many thanks,

Eric

-----Original Message-----
From: Elizabeth Magana <EMagana@jamsadr.com>
Sent: Friday, February 21, 2020 7:35 PM
To: Liebeler, Eric C. <eric.liebeler@stinson.com>
Cc: Adams, Kaleigh A. <kaleigh.adams@stinson.com>
Subject: RE: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 - Outstanding Balance

Mr. Liebeler,

I hope this e-mail finds you well.

Have the parties resolved their issues? And, if not shall I schedule a conference call with Judge Robinson?

Thank you,
Liz



Liz Magaña
Case Manager, JAMS San Francisco

 Please consider the environment before printing this email.

-----Original Message-----
From: Liebeler, Eric C. <eric.liebeler@stinson.com>
Sent: Wednesday, February 19, 2020 3:12 PM
To: Elizabeth Magana <EMagana@jamsadr.com>
Cc: Adams, Kaleigh A. <kaleigh.adams@stinson.com>
Subject: Re: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 - Outstanding Balance

Liz,


                                                              1
                   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 86 of 152
Receipt confirmed. Issues as between Hosie Rice and Space Data are not yet fully resolved, and I will update on that
issue as soon as I can.

Eric



Eric C. Liebeler
Partner

STINSON LLP
1775 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006-4605
Direct: 202.728.3006 \ Mobile: 202.999.6483 \ Bio<https://www.stinson.com/people-EricLiebeler>

Assistant: Catherine Scott \ 202.728.3028 \ catherine.scott@stinson.com<mailto:catherine.scott@stinson.com>

STINSON.COM<http://www.stinson.com>

________________________________
From: Elizabeth Magana <emagana@jamsadr.com>
Sent: Wednesday, February 19, 2020 6:09 PM
To: eric.liebeler@stinson.com
Cc: kaleigh.adams@stinson.com
Subject: RE: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 - Outstanding Balance

Mr. Liebeler,

Kindly confirm receipt and advise if JAMS can expect to receive payment later this week.

Thank you,
Liz

Liz Magaña
Case Manager, JAMS San Francisco

P Please consider the environment before printing this email.

From: Elizabeth Magana
Sent: Tuesday, February 18, 2020 1:29 PM
To: eric.liebeler@stinson.com
Subject: FW: Hosie Rice LLP vs. Space Data Corporation - JAMS Ref No. 1100106722 - Outstanding Balance
Importance: High

Mr. Liebeler,

Attached please find the itemized statement and the outstanding deposit request for your accounting department to
process. As noted in my e-mail below, JAMS is unable to issue the Final Award at this time until all fees have been paid.

Please remit payment at your earliest opportunity.

Thank you in advance.

                                                             2
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 87 of 152




                     EXHIBIT 18
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 88 of 152


Milliken, Christy M.

From:                              McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                              Thursday, March 26, 2020 7:38 PM
To:                                Sue L. Robinson; Liebeler, Eric C.
Cc:                                Elizabeth Magana; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon
                                   M.
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722



External Email – Use Caution

Judge Robinson,

We respectfully request an extension of time to respond to this weekend. We had hoped to reply with confirmation of
payment today, but our firm can only state that it is under the impression that the NERA fees will be paid this week and
we can put this matter behind us. There have been complications in the past month plus of a personal, professional,
and now national nature, and we respect SDC’s dissatisfaction with the delay. We are not trying to achieve a further
delay with this request, only allow for a final effort to finalize payment without the need for your involvement. We do
not anticipate a lengthy substantive response to Mr. Liebeler’s below communication as it is a relatively fair recitation of
the parties efforts post-award. But based on where we are we would request an extension of your below timeframes
for our response to this weekend so all can have our limited substantive response in their inbox Monday morning. Since
it will not raise significant substantive disagreements, two days should be ample for Mr. Liebeler to reply or elect to
submit the matter for your decision.

Thank you all for your patience and consideration.

Dave



David S. McMonigle


415-438-4555

From: Sue L. Robinson [mailto:srobinson@farnanlaw.com]
Sent: Thursday, March 19, 2020 5:26 AM
To: Liebeler, Eric C.
Cc: Elizabeth Magana; McMonigle, Dave; Sullivan, John; Torgerson, Robert; Milliken, Christy M.; Woodruff, Jon M.
Subject: Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear All: Before responding to Mr. Liebeler’s email request, I would like to hear from Hosie Rice on or before March
26. Mr. Liebeler, you can file a reply if you choose, by March 31. Hoping you all are staying well. Best, Judge Robinson

Sent from my iPad


On Mar 18, 2020, at 6:35 PM, Liebeler, Eric C. <eric.liebeler@stinson.com> wrote:


        Dear Judge Robinson:
                                                             1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 89 of 152




                     EXHIBIT 19
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 90 of 152


Milliken, Christy M.

From:                              McMonigle, Dave <dmcmonigle@longlevit.com>
Sent:                              Tuesday, May 19, 2020 12:00 PM
To:                                Sue L. Robinson; Liebeler, Eric C.
Cc:                                emagana@jamsadr.com; Sullivan, John; Milliken, Christy M.; Torgerson, Robert;
                                   'Elizabeth Magana'
Subject:                           RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722



External Email – Use Caution

Your Honor,

We apologize for delay, but have been waiting for approval of our response, which we just received moments ago. We
would ask the following be treated as objections for your consideration.

As we have in past communications, we accept that this has not been a smooth process and regret we have not been
able to bring this matter to a conclusion. We must however respond to Mr. Liebeler's proposed 11-page finding and
order setting forth six different remedies, including an award of fees to Space Data plus an additional $100,000 punitive
sanction, and object to certain portions based on the nature of this proceeding and a broader view of the facts.


Although we do not object to including a recitation of the post-arbitration communications regarding payments to
NERA, we do not believe it is appropriate to only list the dates of Stinson communications in a vacuum. We also do not
believe it would be appropriate to for Your Honor to make findings regarding the veracity of statements made by Mr.
McMonigle or Ms. Rice. Specifically as to Mr. McMongile, to make findings that counsel’s statements in an arbitration
are “false” six months after the arbitration occurred would serve no purpose other than to chill advocacy. It would also
encourage never ending litigation by encouraging parties to file motions seeking “findings” that counsel made false
statements. Space Data does not cite to any authority that would allow an arbitrator who has issued an award to revise
her findings and the award based on a post-award dispute. Your Honor can issue a ruling regarding this post-arbitration
dispute without going back and making new “findings” that do not meaningfully advance this matter.

If your Honor is inclined to make findings regarding the veracity of the statements identified by Mr. Liebeler as false, we
would ask that Your Honor consider the difference between statements made related to: (1) what occurred during the
attorney client relationship; (2) the testimony and argument at the arbitration; and (3) what occurred after with regard
to the payment of NERA’s bill. We recognize there are unexplained issues related to the payment of NERA, but disagree
there is evidence supporting a finding that there were misrepresentations made during the representation or the
proceeding.

During the representation, Space Data knew full well that Hosie Rice invested significant hours and hard dollar costs in
the case and that it was obligated to pay Hosie Rice’s fees and reimburse costs pursuant to the attorney client fee
agreement. Throughout the representation, Space Data did not timely address the invoices and Hosie Rice’s AR
continued to climb at great financial detriment to the firm. SDC’s failure to reimburse litigation expenses in a timely
manner was a financial drain on Hosie Rice. We revisit this piece of our litigation to state that SDC was not occupying
any sort of high ground in September 2018 and there is no justification for revisiting a statement made by HR concerning
amounts due in September 2018. This was previously litigated. Moreover, the email cited does not state that the
monies would all be used for NERA invoices. It states that Hosie Rice can no longer fund SDC’s litigation and that monies
to be paid so as to avoid jeopardizing the case and the financial stability of its law firm. That is not a false statement that
warrants Your Honor’s attention.


                                                              1
                 Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 91 of 152
As to the arbitration itself, there was in fact a number of statements made regarding the advanced costs being over a
million dollars. The only testimony cited, as opposed to a pleading or argument from counsel, is Ms. Rice’s. Ms. Rice
testified that it was representative of costs advance, which was true. On cross-examination, she stated she was unable
to identify any vendor that had not been fully paid, which was also true to her knowledge. As she also testified, Mr.
Hosie runs all aspects of the firm and is responsible for the payments made to vendors such as NERA. As to his
knowledge, he was not asked whether there were amounts due to NERA at the time of the arbitration. Mr. Hosie did
state that it advanced very significant sums on behalf of Space Data and the firm has at all times acknowledged that the
expert witness expenses are the firm’s obligation and not SDC’s. The Proposed Findings state “During the arbitration,
Hosie Rice testified that the firm had already advanced funds to pay NERA, and I find that testimony to be false.” The
statement is in fact true, they had advanced costs to NERA throughout the litigation. To the extent Hosie Rice’s
presentation conflated amounts due and owed by Hosie Rice rather than previously paid, Hosie Rice asserts the
statements were made to illustrate that it had assumed an obligation of well over a million dollars and had paid out vast
amounts of its own capital for the benefit of SDC. It has never made a statement renouncing its obligations to NERA or
any other vendor it claims it advanced costs to throughout the litigation, and did not make a knowing misstatement of
fact when doing so.

As for post-award statements, Hosie Rice will continue to abide by its prior statements and contractual obligations by
funding its NERA obligation. There have been significant administrative challenges for the firm since the award given the
shelter-in-place and Mr. Hosie’s very serious health issues. As a result, statements regarding forthcoming payments
have not come to fruition. Hosie Rice has been and is funding the NERA obligation, and will continue to do so. Mr.
Hosie is making every effort with the energy and focus he can muster to bring this matter current. That said, because
the circumstances that have unfolded are not consistent with the January 30 agreement between Mr. Torgerson and
myself regarding the parties’ handling of the             monies at issue in the arbitration, we understand the need for
Your Honor to issue an order.

Before we raise specific objections, we note that SDC still has articulated no harm by the delayed payments to NERA in
the Google litigation or otherwise. SDC has made an issue out of a contract between Hosie Rice and NERA, which is
being addressed with six-figure payments while the principal of the law firm is suffering from cancer, travelling to Los
Angeles to address dire health circumstances, and attempting to coordinate payments without the benefit of going to
the office and working with staff to address the issues in a methodical way. Though we understand the issue related to
the passage of time following the McMonigle-Torgerson email cited by counsel, the fact is the case remains on appeal,
payments are being made, counsel is diligently attempting to resolve the issue, and NERA has not asserted a claim
against Hosie Rice, let alone Space Data, that would implicate Hosie Rice’s failure to address all outstanding invoices at
this moment. Hosie Rice has unequivocally stated it is responsible for the amounts due, which is consistent with the
contract:




Based on this language, we are at a loss to understand the risk to Space Data other than the speculative, and
extraordinarily unlikely circumstance, that NERA would reject an opportunity to be paid by Stinson/SDC for future work
on the matter should it be revived on appeal, assuming SDC can articulate harm on account of that rejection.

As to specifics of the proposed order, Hosie Rice objects as follows:

•       The timing set forth in (i) is not reasonable or justified. We ask that Your Honor set a timetable that provides
an opportunity to digest the order, comply with the order, and finalize outstanding amounts due to NERA or work out an
agreement with same. We would propose June 12, 2020.



                                                             2
                  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 92 of 152
•        Hosie rice objects to (ii) as it relates to (i) and asks that any consideration of additional remedies be subject to a
hearing on the merits and consistent with the documents governing this proceeding.

•         Hosie Rice objects to (iii) as being unnecessary given the above and wildly inconsistent with the circumstances
at issue. Other than personal animus, there is no justification for requesting such an immense punitive punishment of
an individual that did not provide false testimony and has been consumed by a life threatening illness during a time of
unparalleled societal turbulence. Moreover, Hosie Rice has never indicated that it will not pay NERA. And, as far as we
know, NERA has never threatened to seek payment from Space Date or informed Space Data that it will not perform
further services until Hosie Rice pays the balance of the bill.

•       Hosie Rice objects to the second (iii) (actually iv) through (v – actually vi) as being unnecessary. In the many
months that Stinson has litigated the matter on behalf of SDC it has only identified the NERA invoices as being left
unpaid. An organizational deposition is an entirely unnecessary addition to this litigation.

•        As to (vii), Hosie Rice understands it will be responsible for Your Honor’s fees as to post-award issues.

We are available to discuss any of the above.

Dave

David S. McMonigle

415-438-4555


-----Original Message-----
From: Sue L. Robinson [mailto:srobinson@farnanlaw.com]
Sent: Tuesday, May 19, 2020 8:49 AM
To: Liebeler, Eric C.
Cc: McMonigle, Dave; emagana@jamsadr.com; Sullivan, John; Milliken, Christy M.; Torgerson, Robert; 'Elizabeth
Magana'
Subject: RE: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear Counsel: Having received no further response from Hosie Rice, I have attached findings and an order that I have
executed which substantially adopts the draft proposed by Mr. Liebeler. I remain available to help bring this matter to a
close. Cordially, Judge Robinson

-----Original Message-----
From: Sue L. Robinson <srobinson@farnanlaw.com>
Sent: Saturday, May 16, 2020 8:23 AM
To: Liebeler, Eric C. <eric.liebeler@stinson.com>
Cc: McMonigle, Dave <dmcmonigle@longlevit.com>; emagana@jamsadr.com; Sullivan, John <jsullivan@longlevit.com>;
Milliken, Christy M. <christy.milliken@stinson.com>; Torgerson, Robert <Robert.Torgerson@stinson.com>
Subject: Re: Hosie Rice LLP v. Space Data, JAMS No. 1100106722

Dear Mr. Liebeler: I am in receipt and will review. Best, Judge Robinson

Sent from my iPad

> On May 15, 2020, at 5:13 PM, Liebeler, Eric C. <eric.liebeler@stinson.com> wrote:
>
> Dear Judge Robinson,

                                                               3
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 93 of 152




                     EXHIBIT 20
          Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 94 of 152




                JUDICIAL ARBITRATION AND MEDIATION SERVICES
                                 SAN FRANCISCO DIVISION

 HOSIE RICE LLP,                                  Case No. 1100106722

                     Claimant,
 v.                                               The Honorable Sue Robinson (Ret.)

 SPACE DATA CORPORATION
                     Respondent and               REQUEST FOR MODIFICATION
                     Counterclaimant.             OF INTERIM AWARD AND/OR
                                                  ATTORNEYS’ FEES

         Your Honor’s May 25 findings and order demonstrate that Hosie Rice has not

understood its fiduciary obligations. In the six months after the merits hearing in this

case, Hosie Rice has committed additional breaches of its fiduciary duties and additional

breaches of the California Rules of Professional Conduct. Hosie Rice’s latest issue is its

direct and willful breach of your Honor’s order granting Space Data limited remedies for

Hosie Rice’s misconduct: $3,000 in JAMS fees; documents from Hosie Rice accounts

showing disposition of the $8 million                                     a list of vendors

and payment history; a limited attorney fee award, and a deadline to pay Space Data

expert witness NERA in full. After your Honor issued a draft order, Hosie Rice asked for

almost three weeks – until June 12 – to comply. Rather than comply with any aspect of

your Honor’s formal May 25 order, Hosie Rice submitted a letter the night before its

deadline, revisiting issues it had already lost and seeking two weeks’ further extension.

Hosie Rice’s June 11 letter did not even attempt to explain why the firm failed to comply

with your Honor’s May 25 order; instead, it asserted that the firm was in the process of


CORE/3515304.0003/160026736.1
striking some vague deal with NERA to restructure the firm’s debt with NERA. It is

clear at this point that Hosie Rice is ignoring your Honor’s May 25 order, and does not

understand the implications of your Honor’s January 16 interim award in this case. The

firm has not gotten the message.

         Even now, almost a week after your Honor’s deadline, Hosie Rice has still not

made the slightest effort to comply with your Honor’s order. The firm has not repaid the

$3,000 in JAMS fees it owes; has not produced any of the bank records it is under order

to produce; has not provided a list of third-party vendors it retained on Space Data’s

behalf or payment histories for any of them. Nor has it paid any more of what it owes to

NERA. Instead, Hosie Rice has devoted its attention to challenging Space Data’s

attorney fee application. Hosie Rice overlooks that its own failure to comply its ethical,

fiduciary, and trust duties necessitated Space Data’s prolonged efforts to obtain and

confirm payments to NERA.

         Hosie Rice’s multiple defaults combined with a series of deceptions that came to

light only after your Honor’s interim award issued on January 16, 2020, calls Hosie

Rice’s credibility on every issue into question. Because much of your Honor’s interim

award seems to rest on credibility determinations, Space Data asks your Honor to revisit
   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 95 of 152
some aspects of the interim award in light of what we now know to be true: Hosie Rice

holds the truth in little regard, and cares solely about its own financial interest.   There

are several examples:

         At the hearing, Mr. Hosie argued that he had a right to communicate directly with

the Space Data board of directors. His letters in support of that contention were

                                                  2
CORE/3515304.0003/160026736.1
meritless: neither of the cases he cited came anywhere close to establishing that

proposition. For its part, Space Data argued that the reason Mr. Hosie wanted to

communicate directly with the board was because he thought it was more likely that the

Board would settle the case -- an outcome that Hosie wanted so that he could collect his

fees rather than take the risk of a trial he and Space Data might lose. This seemed to be a

credibility determination on which Hosie Rice got the benefit of the doubt. If Space

Data’s contention is true, Hosie’s actions are not those of a fiduciary, but rather a lawyer

that is purely self-interested.

         Second, all agree that Mr. Hosie received a written settlement offer from Mr. Van

Nest on July 2, 2019. It is undisputed that Mr. Hosie did not tell Space Data (even

obliquely, as your Honor noted in the interim award) about that offer until July 9, one day

after a Space Data board meeting in which Mr. Hosie and Ms. Rice participated. And

Mr. Hosie “shaded the truth” when he characterized that offer as “new” on July 12. See

1/16 Interim Award at 19 (citing Exs. 118 & 531). Mr. Hosie was well aware that the

board’s agenda was to set a price (i.e. a demand) and terms to Google for a partial

settlement excluding the ‘193 patent. Space Data contends Hosie’s failure to do so was a

deliberate manipulation on his part, designed to get Space Data to make two settlement
   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 96 of 152
moves rather than one. If Hosie were to tell the board about the $3 million prior to the

board meeting, the board would respond with a single offer. If Space Data issued a

demand from the board meeting before it knew about the $3 million, Hosie could position

the $3 million as a response to the board’s demand and then insist that the board reply,

and move down its settlement demand. That is exactly what Mr. Hosie did, once again

                                                  3
CORE/3515304.0003/160026736.1
putting his own financial interest in obtaining a settlement above his client’s own

settlement analysis. Although it is not possible to tell what if any impact Hosie Rice’s

manipulation had on the course of settlement negotiations, this was not Mr. Hosie’s call

to make; again, his actions are not those of a fiduciary. Instead, Mr. Hosie was looking

out for himself. And once again, this was a credibility determination.

         Third, your Honor’s interim award did not address the threat Mr. Hosie made to

Mr. Knoblach immediately following the pretrial on July 19. Mr. Liebeler and Mr.

Knoblach both testified that Mr. Hosie said “You’re going to settle this case at a price I

decide, Jerry, or I’m going to withdraw the day the jury comes back. I’m going to sue

you in a quick-fuse JAMS proceeding and collect all of my fees by the end of the year.”

There is no question that if such a threat occurred, it was a clear violation of the ethics

rules. But we now know that Hosie Rice filed false pleadings, gave false testimony,

violated a trust agreement on the release of escrowed funds, and made multiple false

promises from January until now. All of that suggests that your Honor should disbelieve

Mr. Hosie’s denial of the threat he made, and instead should credit Mr. Knoblach and Mr.

Liebeler’s testimonies as true.

         Fourth, your Honor’s analysis in the interim award rests on believing Mr. Hosie’s
   Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 97 of 152
contention that Space Data granted him the authority to settle the case on “standard terms

and conditions.” As a practical matter, Mr. Hosie interpreted those standard terms and

conditions to permit him to settle away all of Space Data’s intellectual property other

than the ‘193 patent. That is what he told Google, even though he did not have the

authority from Space Data to do so – once again putting his own desire to settle the case

                                                  4
CORE/3515304.0003/160026736.1
above his client’s decision to grant Google only a limited package of rights, not a broad

covenant against all Space Data IP with the sole exception of the ‘193. While such a

release may be standard in most IP cases – and it is – this case was anything but standard.

And once again, a breach of fiduciary duty rests on a credibility determination that Mr.

Hosie conclusively deserves to fail.

         Finally, your Honor’s ruling must have credited testimony from Hosie Rice that

we now know to be false. In the interim ruling, your Honor found that the amount of fees

Space Data paid Hosie Rice was $2,833,915.41 (Interim Award at 14), which was

$4,555,513 in actual dollars Space Data paid minus $1,721,597 in costs Hosie Rice

claims to have incurred and paid. But at the time of the hearing, Hosie Rice owed over

$700,000 it claims to have paid: $588,337.98 to NERA; $106,400 to expert Sam Pullen,

and $24,870.81 to discovery provider CS Disco.1 A $700,000 exaggeration in the

amount paid out is not a slip of the tongue, but a material misrepresentation. It is an overt

lie, upon which your Honor’s ruling rested. 2

         Both during and after the merits hearing, your Honor may have given Hosie Rice

every benefit of every doubt. In litigation accusing a breach of fiduciary duty, one would

imagine that principles of a reputable law firm would conduct themselves according to
    Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 98 of 152
the highest ethical standards. Hosie Rice has done the opposite: it filed false pleadings,

gave false testimony, made promises it did not keep and likely never intended to, spent



1
  These are only the unpaid vendors of which Space Data is aware; there may well be
others.
2
  Hosie Rice has paid Mr. Pullen and CS Disco, insofar as Space Data is aware.

                                                   5
CORE/3515304.0003/160026736.1
          Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 99 of 152




client funds for its own benefit, delayed proceedings, and has now directly and willfully

violated your Honor’s order commanding it to pay Space Data’s expert and produce the

documents and records showing exactly what it did.

         The California Rules of Professional Conduct require counsel to deposit any and

all funds received for the benefit of a client in an identifiable bank account labeled “trust

account” or some equivalent term. CRPC 1.15(a). Funds belonging to the law firm shall

not be commingled with funds held in the trust account absent specific exceptions.

CRPC 1.15(c). Finally, CRPC 1.15(d) requires counsel to keep complete records of all

client funds, account in writing to a client or other person for whom the lawyer holds

funds (1.15(d)(4)); and “promptly distribute, as requested by the client or other person,

any undisputed funds or property in the possession of the lawyer or law firm that the

client or other person is entitled to receive.” (1.15(d)(7)). It is undisputed that Hosie Rice

received $4 million from the                      money. It is also undisputed that over

$700,000 of that $4 million went to Hosie Rice in trust for Space Data, and Hosie Rice

was ethically and contractually obliged to use that money solely and exclusively to pay

vendors, including NERA. Hosie Rice did not do so. Hosie Rice’s refusal to comply

with your Honor’s order to produce bank records showing precisely what it did with the

money justifies an adverse inference on this point: specifically, a finding that Hosie Rice

spent trust money for its own benefit rather than Space Data’s. That is a direct violation

of the California Rules of Professional Conduct, and a serious one at that.




                                              6
CORE/3515304.0003/160026736.1
         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 100 of 152




         Misappropriation of client funds is a gross violation of an attorney’s professional

oath. Tenner v. State Bar 28 Cal.3d 202, 206 (1980). Even where the amounts

misappropriated are insignificant, or where the most compelling circumstances

predominate, appropriate discipline is ordinarily at least one year’s actual suspension.

Lawhorn v. State Bar, 43 Cal.3d 13571367–1368 (1987). See also Rules Proc. of State

Bar, div. V, Stds. for Atty. Sanctions for Prof. Misconduct, std. 2.1(a) (“Disbarment is the

presumed sanction for intentional or dishonest misappropriation of entrusted funds or

property, unless the amount misappropriated is insignificantly small or sufficiently

compelling mitigating circumstances clearly predominate, in which case actual

suspension is appropriate.”).

         Those facts give rise to two consequences. First , it would be wholly appropriate

for your Honor to issue an appropriate sanction under JAMS Rule 24:

         The Arbitrator may order appropriate sanctions for failure of a Party to
         comply with its obligations under any of these Rules. These sanctions may
         include, but are not limited to, assessment of Arbitration fees and Arbitrator
         compensation and expenses, any other costs occasioned by the actionable
         conduct, including reasonable attorney’s fees, exclusion of certain evidence,
         drawing adverse inferences, or in extreme cases determining an issue or
         issues submitted to Arbitration adversely to the Party that failed to comply.

         More important, it is now clear that Hosie Rice has committed several additional

flagrant violations of its fiduciary duties. Quite apart from violating this Court’s order,

CRPC 1.15(d)(4) and (7) obliged the firm to pay NERA from the                   funds and to

account to Space Data as to how the firm spent the money. Hosie Rice has violated both




                                               7
CORE/3515304.0003/160026736.1
rules on a deliberate and flagrant basis. False testimony and false pleadings are further

ethical violations.

         As a brief reminder, Space Data need not demonstrate any harm at all to warrant a

complete fee disgorgement, as the California Supreme Court specifically held. Shepard

Mullin Richter & Hampton v. J-M Mfg., 237 Cal. Rptr. 3d 424, 447 (2018) (“an

attorney’s ‘flagrant’ breach of his or her ethical duty to a client may justify a complete

forfeiture even without proof of harm to the client.”). It is now beyond any doubt that

Hosie Rice’s breaches of fiduciary duty are flagrant. See Shepard Mullin, 237 Cal. Rptr.

3d at 451 (“To be entitled to a measure of recovery, the firm must show that the

violation was neither willful nor egregious, and it must show that the conduct was not

so potentially damaging to the client as to warrant a complete denial of compensation.

And before the trial court may award compensation, it must be satisfied that the award

does not undermine incentives for compliance with the Rules of Professional Conduct.”)

(emphasis added). It is also beyond any doubt that the remedies your Honor has granted

so far are not adequate to force Hosie Rice’s compliance with even the most basic ethical

rules. See Shepard Mullin, 237 Cal. Rptr. 3d at 451 (both willfulness of violation and

adequacy of other remedies relevant to determine extent of forfeiture). Hosie Rice
  Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 101 of 152
flagrantly disobeyed your Honor’s order even while the $40,000 fee request remains

pending. It is entirely clear that the cost of a $40,000 fee award is nowhere near enough

to force Hosie Rice to comply with your Honor’s orders or the California Rules of

Professional Conduct. Producing bank records for the firm’s trust and other accounts is



                                                 8
CORE/3515304.0003/160026736.1
not a significant burden; rather than opposing Space Data’s fee request, Hosie Rice could

have instead produced the bank records it is under order to produce.

         Either as a sanction under the JAMS rules for falsely testifying and violating your

Honor’s order, or as additional evidence going to the merits, your Honor would be fully

justified in granting Space Data the attorney’s fees it spent to litigate this arbitration, or to

impose an additional forfeiture on Hosie Rice. Space Data respectfully asks your Honor

to grant one, the other, or both. Space Data respectfully suggests that some number

between fifty per cent and one hundred per cent of its attorney fees incurred since the

beginning of this JAMS arbitration (as the parties’ representation agreement provides) is

reasonable in light of Hosie Rice’s repeated dishonest conduct, its repeated breaches of

its fiduciary duties, and its willful flouting of your Honor’s order.



                                             Respectfully submitted,

                                             STINSON LLP

                                                /s/ Eric Liebeler _______________
                                                Eric C. Liebeler
                                                Christy M. Milliken
                                                1775 Pennsylvania Avenue, NW, Suite 800
                                                Washington, DC 20006
  Case 3:20-cv-08256-JSC Document 2             Tel.: (202)
                                      Filed 11/23/20 Page 102728-3006
                                                              of 152
                                                Eric.liebeler@stinson.com
                                                christy.milliken@stinson.com
                                                Attorneys for Space Data Corporation




                                                9
CORE/3515304.0003/160026736.1
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 103 of 152




                      EXHIBIT 21
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 104 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 105 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 106 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 107 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 108 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 109 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 110 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 111 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 112 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 113 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 114 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 115 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 116 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 117 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 118 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 119 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 120 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 121 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 122 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 123 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 124 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 125 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 126 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 127 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 128 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 129 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 130 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 131 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 132 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 133 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 134 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 135 of 152




                      EXHIBIT 22
                       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 136 of 152


     Milliken Christy M.


     From                                                      Elizabeth          Magana                   EMagana@jamsadr.com
     Sent                                                      Thursday               June          25 2020 359 PM
 To                                                           Torgerson Robert Liebeler                                    Eric     C.    Milliken         Christy      M. Woodruff                 Jon    M.    Francis        Carrie

                                                               M. dmcmonigle@longlevit.com                                          JMcmonigle@longlevit.comjsullivan@longlevit.com
 Cc                                                           Imyers@longlevit.com                                Sue     L.   Robinson

 Subject                                                      Hosie        Rice       LLP           vs.   Space     Data       Corporation            -   JAMS        Ref    No.   1100106722              -    Notice    of

                                                              Motion Hearing

 Attachments                                                  2020.06.25               Notice              of   Motion Hearing                      SDCs                    Further
                                                                                                                                               re               Rqt   for                 Relief.pdf Deposit

                                                              Request 5138628                             1.pdf         Deposit          Request     5243962            1.pdf         Deposit                      5272026
                                                                                                                                                                                                     Request

                                                              1.pdf




      Xtcrnal      l   uriail      -     ic     jutiwu

 Dear Counsel



Please      find attached              the Notice       of    Motion Hearing                          regarding          SDCs Request                for Further            Relief.    Moreover                the attached

deposit      requests           remain outstanding so kindly remit payment so the balance                                                                 can   be applied promptly.



Please      plan to         join   the     virtual   hearing         10-15        minutes                  in   advance        of the session to                ensure you are able to connect.                                 you
                                                                                                                                                                                                                           If


do not have the Zoom application                              downloaded on your device you                                         will    be prompted                to   download                then.
                                                                                                                                                                                               it
                                                                                                                                                                                                                Downloading
the    program                                                                                        on your internet connectivity.                              Once you are
                       is   typically       a   quick   process depending                                                                                                                 in   the    program you                will

be asked to enter your name. Thereafter                                                              be connected                                               and placed
                                                                            you        will                                    to   your       session                             in a   waiting          room.    I   will

check                  for                           and place you
            you   in         your session                                     into             your appropriate                   breakout          room        until   Judge Robinson                is   ready to

commence           the      joint      session.




If
     you encounter              any issues on the day of please contact                                          me on my            cell   phone          at   510-691-6477.



Thank you         and take care

Liz




                                                        Liz
                                                              Magana
                                                        Case    Manager


                  JAMS                 i                JAMS     -   Local    Solutions.                   Global       Reach.
                                                        Two Embarcadero Centerl                                 Suite    1500        1
                                                                                                                                         San    Francisco         CA 94111
                                                        P     415-774-2649                 1
                                                                                                F 415-982-5287

                                                        www.iamsadr.com


                                                        Follow       us   on Linkedin                     and   Twitter.




                                                        JAMS San Francisco                          welcomes you back Were                          retooled          and   ready     to resolve


                                                        your    disputes.             Schedule              an in-person            virtual or       hybrid      hearing.


                                                            lrfore        1rtti   i

                                                                                       _       li




                                                                                                                    1
                        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 137 of 152



                                                                                                                                                                        Invoice      Date

 DEPOSIT REQUEST                                                                                          JAMS                                                          2/10/2020


                                                                                                                                                                        Invoice      Number
                                                                                                                                                                        5138628




        To
 Bill                            Mr. David          McMonigle          Esq.                                                                Reference                          1100106722         -
                                                                                                                                                                                                     Rep       10
                                 Long         Levit      LLP
                                                                                                                                           Billing   Specialist               Hart Lynne
                                 465    California        St                                                                               Email                            IhartCajamsadr.com
                                 Suite      500
                                                                                                                                          Telephone                         949-224-4628
                                 San Francisco CA 94104
                                                                                                                                           Employer      ID                 XX-XXXXXXX
                                 US




 RE     Hosie        Rice        LLP    vs.       Space      Data     Corporation                                                          Neutrals              Hon. Sue Robinson               Ret

 Representing                Hosie           Rice      LLP                                                                                 Hearing      Type       ARBITRATION                                       LM




                                                                                                                                                                                                     Your
  Date       /   Time        Description
                                                                                                                                                                                                     Share



 2/8/20                      Hon. Sue              L   Robinson            Ret.                                                                                                                        $   1252.07
                            Deposit for services To be applied to professional    time session time pre and post
                            session reading research preparation conference calls travel etc. expenses          and
                            case management fees. Failure to pay the deposit by the due date may result in a

                            delay in service or cancellation of the session. With the exception  of non-refundable

                            fees Please                  review the Neutrals              fee    schedule regarding case                 management               fee   and
                            cancellation                policies any             unused portion         of this     deposit      will   be refunded         at   the
                            conclusion                 of the case.




                                                                                                                                                                    Total Billed                       $   1252.07



                                                                                                                                                              Total      Payment                                     $ 0




                                                                                                                                                                          Balance                      $   1252.07




Unused           deposits   will      not    be    refunded        until   the   conclusion     of the case.   If   the   case   cancels    or   continues       fees are     due   per our cancellation       and
continuance          policy.       Please     make        checks      payable      to   JAMS   Inc.   For Arbitration       Cases please          contact     your case        manager     for   due date
otherwise           payment            is   due upon         receipt.

                                                                                                      Click   here to pay

                                                   Standard        mail.                                                                                     Overnight mail

                                                  P.O.   Box 845402                                                                           18881    Von    Karman        Ave. Suite    350

                                            Los Angeles            CA 90084                                                                                 Irvine CA 92612


                            2i     1100106722                  -
                                                                   Rep        10                                                                                                                           1
                        Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 138 of 152




                                                                                                                                   Y
                                                                                                                                                                         Invoice     Date

 DEPOSIT                       REQUEST                                                                      JAMS                                                         5/13/2020


                                                                                                                                                                         Invoice     Number
                                                                                                                                                                         5243962




 Bill   To                  Mr. David              McMonigle           Esq.                                                                 Reference                          1100106722    -
                                                                                                                                                                                                 Rep     10
                                    Levit LLP
                            Long                                                                                                            Billing   Specialist               Hart Lynne
                            465 California St
                                                                                                                                            Email                           Ihart@.iamsadrsQm
                            Suite      500                                                                                                                                  949-224-4628
                                                                                                                                            Telephone
                            San Francisco                 CA 94104                                                                                       ID                 XX-XXXXXXX
                                                                                                                                            Employer
                            US




 RE Hosie Rice              LLP    vs.       Space Data Corporation                                                                         Neutrals             Hon. Sue Robinson          Ret
 Representing Hosie                     Rice        LLP                                                                                     Hearing Type ARBITRATION                                          LM




                                                                                                                                                                                                 Your
  Date   I   Time       Description
                                                                                                                                                                                                 Share



 5/13/20                Hon. Sue               L   Robinson                Ret.                                                                                                                    $    3000.00

                        Deposit              for   services       To be applied to professional time session time pre and post
                        session      reading                  research  preparation conference calls travel etc. expenses  and
                        case       management                      fees.    Failure      to    pay the deposit by the due date may result in a
                        delay          in    service      or cancellation               of    the session. With the exception of non-refundable
                        fees       Please review the Neutrals fee schedule regarding                                              case      management             fee   and
                        cancellation      policies any unused portion of this deposit                                             will   be refunded        at   the
                        conclusion                 of   the       case.




                                                                                                                                                                     Total Billed                  $    3000.00



                                                                                                                                                               Total      Payment                             $ 0




                                                                                                                                                                           Balance                 $   3000.00




Unused       deposits   will     not        be refunded            until   the conclusion        of the   case.   If   the case   cancels    or   continues fees are due per our cancellation and
continuance       policy.    Please       make checks payable                      to   JAMS    Inc.   For Arbitration        Cases      please    contact your case manager for due date
otherwise       payment           is   due upon receipt.

                                                                                                       Click   h_.ere    to   o-ayy


                                               Standard            mail                                                                                       Overnight     mail

                                              P.O.      Box 845402                                                                             18881     Von  Karman Ave. Suite 350
                                       Los Angeles                CA 90084                                                                                 Irvine CA 92612


                               1100106722                     -
                                                                  Rep         10
                         Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 139 of 152




                                                                                                S
                                                                                                                                                                        Invoice        Date
  DEPOSIT REQUEST                                                                                             JAMS                                                      6/5/2020


                                                                                                                                                                        Invoice        Number
                                                                                                                                                                        5272026




         To                        David
                                                                                                                                                                                                        Rep
                             Mr.                   McMonigle            Esq.                                                                   Reference                        1100106722                      10
  Bill
                                                                                                                                                                                                    -


                             Long    Levit LLP
                                                                                                                                               Billing    Specialist            Hart Lynne
                             465 California St
                                                                                                                                               Email                            lhart@iamsadrom
                             Suite      500
                                                                                                                                               Telephone                        949-224-4628
                             San Francisco               CA 94104
                                                                                                                                               Employer      ID                 XX-XXXXXXX
                             US




  RE     Hosie    Rice       LLP       vs.   Space Data Corporation                                                                            Neutrals            Hon. Sue Robinson               Ret

  Representing Hosie                     Rice       LLP                                                                                        Hearing       Type ARBITRATION                                         LM




  Date/        Time                                                                                                                                                                                     Your
                          Description
                                                                                                                                                                                                        Share


 6/5/20                  Hon. Sue              L   Robinson             Ret.                                                                                                                              $   7000.00
                         Deposit             for   services        To be applied       time pre and post
                                                                                            to   professional            time session
                         sessionreading research preparation conference calls travel etc. expenses and
                         case management fees. Failure to pay the deposit by the due date may result in a

                         delay          in   service      or    cancellation         of   the    session.        With        the exception          of   non-refundable
                         fees Please review the Neutrals                                  fee    schedule        regarding case management     fee                        and
                         cancellation policies any unused                                 portion        of   this deposit will be refunded at the
                         conclusion                of   the    case.




                                                                                                                                                                       Total Billed                      $    7000.00


                                                                                                                                                                  Total   Payment                                     $ 0




                                                                                                                                                                           Balance                       $    7000.00




Unused        deposits   will     not    be refunded            until    the   conclusion       of the   case.    If   the    case   cancels   or   continues      fees are     due   per our   cancellation    and
continuance       policy.       Please    make checks payable                   to   JAMS   Inc.   For Arbitration              Cases     please     contact      your case     manager      for   due date
otherwise        payment          is    due upon receipt.
                                                                                                   Click      here-t-ay
                                              Standard         mail                                                                                             Overnight mail

                                             P.O.       Box 845402                                                                               18881      Von   Karman      Ave. Suite 350

                                        Los Angeles            CA 90084                                                                                        Irvine CA 92612


ýýýýýý                1D20      1100106722                 -
                                                               Rep         10
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 140 of 152




                      EXHIBIT 23
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 141 of 152


                                                  Page 22                                                       Page 24
 1   that's the amount by which Hosie Rice violated the      1   order Your Honor issues.
 2   trust agreement. The trust agreement, obviously,        2          So, Your Honor, that's -- that's where I
 3   they owed that money to NERA. Instead of paying it      3   am in terms of -- kind of where we are in terms of
 4   to NERA, they either put it in their own pockets or     4   the conduct and where we are in terms of the remedy
 5   sent it out to pay other debts that they had or pay     5   and what our proposal is. I'm happy to answer any
 6   rent or pay associates or whatever else they did        6   questions from Your Honor.
 7   with it, which is a clear and obvious violation of      7          THE ARBITRATOR: I don't have any right
 8   the ethics rules.                                       8   now. I had a question about the NERA -- NERA --
 9           So we contend, Your Honor, that that            9   obligation to pay NERA. I now understand that what
10   $450,000 would be an entirely legitimate baseline on   10   you're saying is you would have an obligation to
11   which to issue some kind of punitive or -- or fee      11   clear the books in order to use them again if the
12   shifting, or alteration of the merits award, either    12   need arises as opposed to having some contractual
13   in that amount or some multiple of it.                 13   obligation. So that -- you clarified that for me.
14           And we think Your Honor is absolutely          14          MR. LIEBELER: Well, if I may, Your Honor,
15   authorized to do that, and we think on this record     15   it's both. I have an email in your binder at Tab
16   it would be entirely fair for Your Honor to do that.   16   27, which is a note from NERA to me on July 2. And
17           In addition to that, obviously we at           17   that note says, and I quote "While we are in the
18   Stinson have incurred about $75,000 in fees that       18   process of formalizing an agreement with Hosie Rice
19   Space Data now owes us. And that's for all of our      19   as to the outstanding balance due NERA, in the event
20   fees essentially from February 1st forward. And I'm    20   NERA does not get paid, NERA will look to Space Data
21   sure we've actually incurred more than that. It's      21   for such payment."
22   probably another 10 on top of that at this point.      22          So even as a matter of contract, if Hosie
23   That's actually a somewhat discounted amount for the   23   Rice doesn't end up paying NERA, NERA is going to
24   fees that we've incurred since then.                   24   chase Space Data for the money. So we think we may
25           So we would contend, Your Honor, that some     25   be obliged both as a matter of contract and as
                                                  Page 23                                                       Page 25
 1   number between 450 and 525, and perhaps some            1   matter of practical impact, as Your Honor alluded
 2   multiple of that, to send a message to Hosie Rice       2   to.
 3   that their conduct is simply not tolerable would be     3           THE ARBITRATOR: Well, they would look to
 4   an appropriate thing for Your Honor to do.              4   you. But unless you voluntarily agree to pay it, I
 5          I guess I should add the following point.        5   don't know that there's a contractual obligation.
 6   That at this point, given Hosie Rice's conduct in       6   And I don't know how important it is. But looking
 7   simply ignoring your order from May 26th, we don't      7   to you for payment is different than you're
 8   anticipate at this point that Hosie Rice is going to    8   obligated to pay. So there is -- there is a
 9   pay us a penny, okay? We think they're just going       9   distinct tune there between an obligation -- I
10   to continue to ignore Your Honor's order, and          10   thought that was interesting language on their part.
11   regardless of what amendments you may make to the      11           MR. LIEBELER: I agree with that. And,
12   interim order in making it final, we believe as a      12   look, Mr. Knoblach and I have talked about this at
13   matter -- just as sort of an extrapolation from the    13   some length. It's no surprise. My own intuition is
14   last six months of history, that they're not going     14   that if NERA actually sought to recover that money
15   to pay a dime of it and we're going to get stuck       15   from Space Data as a matter of, you know, formal
16   holding a judgment that may or may not be worth        16   litigation, they're probably -- they probably have
17   anything. And then we're going to have to go           17   the argument that Space Data is a third-party
18   forward and get that confirmed in a California state   18   beneficiary on that contract and they might be able
19   or federal court and then go try to enforce it.        19   to recover. Whether or not that's in fact true, I
20          That's clearly going to cost Space Data         20   don't know and that's a fight for another day.
21   time and money, and we think you should not            21           THE ARBITRATOR: All right. Well, I'm
22   encourage Hosie Rice to continue to defy Your          22   most interested in from hearing from you,
23   Honor's order and think you ought to add something     23   Mr. McMonigle, because this has been a tortious
24   on that basis to compensate us for what we're going    24   flight. And let me start out by saying something so
25   to have to do to actually go and enforce whatever      25   that you don't spend a lot of time on an issue that

                                                                                                   7 (Pages 22 - 25)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 142 of 152


                                                    Page 26                                                       Page 28
 1   I don't think is really in dispute.                       1   entitled to the $4 million. That was in fact
 2           Much of your brief talks about how this is        2   confirmed. I do believe that Space Data doesn't
 3   a final order and therefore I have no authority to        3   have an issue with that, even putting aside the --
 4   do anything at this point.                                4   you know, the NERA lack of payment. Okay?
 5           But in reality, my interim award issued on        5          So I think that issue that you left open
 6   January 16th, sometime in February, Liz reached out       6   was one that was resolved. And I don't know of any
 7   to all to find out whether you thought you'd have         7   other issue that had to be addressed before there
 8   trouble calculating the fee, the split in the funds,      8   was finality. Okay?
 9   which is the only thing I left myself open for and        9          I understand the payment of fees issue,
10   other errors that I might have made, and I               10   okay? But I'm going to leave that to Mr. Sullivan.
11   understood from the correspondence that, no, you had     11   Not that I'm ducking it, but he's the one that was
12   no other issues, you weren't going -- you had no         12   chairing our briefing of that. So we're not going
13   issues and, therefore, I did draft, you know, a          13   to beat a dead horse, but we're going to -- we think
14   final award, which I sent to Liz. But she said, "I       14   we need to address that. But I need to confirm at
15   will not issue this final award until all the fees       15   the outset that this has been bumpy and it's not
16   are paid." And you all, I suspect Hosie Rice, had        16   been perfect and we're not going to try to minimize
17   outstanding fees, and so it has never issued. I          17   that situation because it's not right.
18   don't believe that having Liz have it in her hands       18          We look to you, Judge, though, to bring
19   without issuing it, according to the JAMS rules,         19   closure to this relationship between Mr. Knoblach,
20   makes it a final order.                                  20   Mr. Liebeler, and Mr. Hosie. And, you know, the
21           So if you want to argue that point, that's       21   plain fact is that Mr. Hosie is battling a
22   fine. But clearly no final order's issued. Liz           22   life-threatening illness at this point. And he and
23   basically said, "I have it. I'm not going to issue       23   all of us must move beyond this NERA situation.
24   it until all fees are paid." And at the rate we're       24          And, you know, as it stands today, you
25   going it will never issue because Hosie Rice             25   know, there's a mention of 450,000. But as it
                                                    Page 27                                                       Page 29
 1   apparently is not willing to pay any fees.                1   stands today, NERA is owed $201,000 plus interest of
 2           So -- so that was a big part of your              2   a total of $220,000. That is the case.
 3   discussion, Mr. McMonigle. And if you want -- those       3          And since your award, Mr. Hosie has paid
 4   are the facts. If you want to start your argument         4   NERA nearly $250,000. NERA and Mr. Hosie are in the
 5   with those facts, no issue, final award, then I           5   process of formalizing an agreement that they have
 6   would be very happy to take it from there.                6   made. And Mr. David McMonigle is going to address
 7           MR. JOSEPH MCMONIGLE: Okay. Thank you,            7   that because he's actually had communications with
 8   Your Honor, and thanks for the opportunity to             8   counsel for NERA as well.
 9   present and respond. And I think I'm going to             9          And the agreement that they have struck is
10   forecast. You know, I have a number of comments to       10   that Mr. Hosie is going to pay the balance, is going
11   make. But then it just so happens that there are         11   to pay an additional $50,000, is going to provide
12   facts that are better in the hands of Mr. Dave           12   security for that payment. And NERA and Mr. Hosie
13   McMonigle and Mr. John Sullivan because they were on     13   are going to continue to work on two new matters.
14   the front lines. Somehow I even got dropped off the      14   That's the substance of the agreement that's being
15   emails at certain points.                                15   documented right now.
16           I hope I didn't offend Mr. Liebeler, but I       16          And the other plain fact is that Mr. Hosie
17   think it's better for firsthand people to respond to     17   has consistently stated it's his obligation to pay
18   you. And as to the jurisdiction issue,                   18   NERA. The contract is between Space Data and NERA.
19   Mr. Sullivan's going to address that. And part of        19   In more than a year's time NERA has never stepped up
20   it is to make our record, Your Honor.                    20   and said that "Space Data, you owe the money."
21           But one of the things that's clear from          21   Okay? And it was only within the last few days that
22   your award is -- the main thing that had to be done      22   Mr. Liebeler reached out to NERA to confirm that
23   was to confirm that Hosie Rice had incurred an           23   somehow Space Data owes this obligation. I'm not
24   obligation, let's call it north of $4 million, to        24   sure why Mr. Liebeler did that because perhaps he
25   confirm that they would -- that Hosie Rice was           25   wants to continue this personal war between

                                                                                                    8 (Pages 26 - 29)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 143 of 152


                                                  Page 42                                                        Page 44
 1   arbitrator's mistake, inadvertence or excusable         1   pay $200,000 to NERA for -- based on a breach of
 2   neglect. I don't think anyone is taking the             2   contract. If Space Data wanted to pay -- spend
 3   position that there was an issue that was omitted       3   $75,000 making sure, you know, Hosie Rice paid that,
 4   because of your mistake, inadvertence or neglect.       4   we just don't think that's a reasonable amount. And
 5          But the powers don't allow an arbitrator         5   so I guess that's where we come down on the
 6   to go back and to reconsider the merits of an           6   jurisdiction and what -- what's out there to award.
 7   original award. And there's two other cases that        7          THE ARBITRATOR: And, Mr. Sullivan, I know
 8   talk about it and I'll just give you the cites.         8   the trouble with communicating via email is that
 9   It's Landis, 122 Cal.App. 4th 985; Severtson,           9   it's not always the clearest way to get a message
10   173 Cal.App.3d 86.                                     10   across. But do I understand correctly that at the
11          And in terms of whether or not that             11   very least, Hosie Rice has agreed that I have
12   interim award is a final award, it's labeled interim   12   jurisdiction over more or less enforcing the trust
13   award. We understood a final award was rendered.       13   agreement which had to do with divvying up the fund
14   And I think despite the label, if you look, that       14   that was awarded through the interim award?
15   award included a determination of all the questions    15          I mean, I know that at various times there
16   that had been submitted to you which were necessary    16   have been emails saying, you know, if something
17   to determine the controversy.                          17   doesn't happen, we agree that a letter to Judge
18          The Hightower case that is cited in the         18   Robinson's appropriate. As you said, you've agreed
19   May 26 order, I don't think it addresses a situation   19   to something. So where -- where is the line that
20   here where you have an award and then there's other    20   you're drawing?
21   conduct or something arises after and the award is     21          MR. SULLIVAN: I guess the line we're
22   modified.                                              22   drawing is that in terms of resolving this
23          That case talks about an arbitrator's           23   outstanding dispute about just ensuring that NERA's
24   scope to fashion a remedy and to fashion a remedy      24   paid consistent with the order, that there is some
25   over multiple awards, but that involved a              25   jurisdiction there. We don't think there's
                                                  Page 43                                                        Page 45
 1   shareholder dispute. And one of the shareholders        1   jurisdiction to go back and modify the order.
 2   was granted the right to exercise an option to          2           And I think -- I guess the way I would say
 3   purchase another shareholder's shares, but the          3   that is, as you said, Hosie Rice has been involved
 4   arbitrator wanted to give that shareholder some time    4   in these hearings and emails back and forth with you
 5   to obtain financing. It didn't have to do with a        5   about getting NERA paid and trying to do that. I
 6   case like this where there was an award rendered,       6   think that's far different than saying, Your Honor,
 7   decision made, and then after the decision was made,    7   we think you should take in evidence of the last six
 8   that the arbitrator went back and modified the          8   months and go back and modify an award you already
 9   award.                                                  9   rendered.
10          And so I guess in terms of, you know,           10           And, you know, if -- so I guess that's --
11   where we are now, it's Hosie Rice's position that      11   that's where Hosie Rice comes out on that issue.
12   the arbitrator -- you do not have the ability to go    12   It's not clear -- I think it's quite clear that
13   back -- or I'm sorry, the authority to go back and     13   there's not jurisdiction to go modify the award.
14   award millions of dollars in fees, disgorge fees       14           There are -- there is JAMS rules that talk
15   because that award has been rendered.                  15   about orders to -- I'm sorry -- sanctions to enforce
16          Whether or not there is -- you know, we're      16   orders. I have always read those as involving
17   not sitting here saying you can't do anything, and I   17   orders during the -- prior to the award during the
18   think we've made clear that the firm is willing to     18   litigation if somebody doesn't respond to discovery.
19   pay the arbitrator's fees to date. The firm has        19           I'm not sure what an arbitrator's
20   made clear that it would pay a reasonable attorney     20   jurisdiction is beyond that to issue monetary
21   fee for these post arbitration proceedings. We         21   sanctions to enforce an award.
22   don't think $75,000 is a reasonable amount to seek.    22           THE ARBITRATOR: Well, that leaves me a
23   That's money that Space Data decided to spend to       23   little puzzled in terms of -- let's say, I -- I end
24   enforce a contract that it's not a party to. We        24   up agreeing with Hosie Rice, that I don't have the
25   don't think that Space Data's ever going to have to    25   jurisdiction to grant the broad remedies requested

                                                                                                  12 (Pages 42 - 45)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 144 of 152


                                                     Page 46                                                        Page 48
 1   by Space Data. On the one hand you're telling me           1   address any issues before we go back?
 2   that -- that the final award has already been              2          MR. JOSEPH MCGONIGLE: Yes, Your Honor.
 3   issued.                                                    3   Yes. And thank you very much for allowing us to,
 4          So how do I -- I mean in terms of what --           4   you know, do this collectively.
 5   how do I award even what you think I might have            5          And I do -- I do want to confirm that we
 6   authority to award if there's already a final award?       6   are committed to pay the JAMS fees and your fees.
 7   Do you see what I mean? Even the payment of fees,          7   And we're committed to pay a reasonable attorney
 8   attorneys, and JAMS and everything else, how do I          8   fee. And we have briefed the request for $40,000.
 9   fashion that?                                              9   And I guess the best way of saying it is we leave it
10          MR. SULLIVAN: I understand. I understand           10   to your discretion as to figure out what the right
11   what you are saying. I guess that's why we come           11   course is. Because we're back to where we started.
12   out. We've agreed to pay the arbitrator fees, and         12   And that is, we need to reach closure on this
13   we'll commit to do that.                                  13   matter.
14          In terms of, you know, reasonable, I think         14          We need, for lack of a better phrase, to
15   we've committed to paying a reasonable fee, which,        15   separate these parties. You were very judicious in
16   you know, at one point it was $40,000. And then it        16   the arbitration to deal with parties who were very,
17   was 75- because we recognized the inconvenience           17   very, for lack of a better term, emotional about
18   caused by this post-arbitration dispute. But I            18   this case. And I commend you for your -- you know,
19   think beyond that we would probably object to             19   the manner in which you dealt with that. That was
20   jurisdiction.                                             20   very much appreciated.
21          Like I said, we certainly object to the            21          And I think the award is a really
22   jurisdiction to go back and make new findings and         22   thoughtful award that tried to separate these
23   disgorge 4 and a half million dollars of fees.            23   parties. That's, you know, my take.
24   Certainly we think the prevailing party issue was         24          And so that, I think, you know -- and I
25   decided in the arbitration -- in the original award,      25   understand this jurisdictional issue. It's pretty
                                                     Page 47                                                        Page 49
 1   and that we would object to you going back and             1   cloudy. But I hope that we've tried to kind of
 2   awarding Space Data a million dollars in fees that         2   steer a path to where, you know, I think it's, you
 3   incurred in the arbitration.                               3   know, for lack of a better term, safe, and that,
 4          So I guess that's how we are trying to              4   hopefully, we could reach closure.
 5   suggest we handle it.                                      5          And I think I highlighted there were three
 6          THE ARBITRATOR: Well, I -- and I do                 6   quick points that I wanted to make. And, first, is
 7   understand that. I'm just trying to figure out if I        7   the health of Mr. Hosie. And we don't have a lot of
 8   actually went to write a decision, how that would be       8   updates on that. We haven't pried into that. But
 9   written, or whether it's just a gentleman's                9   we know that he was in L.A. for six months' worth of
10   agreement between you all.                                10   treatment where he lived in L.A. for that. And we
11          In other words, if I've already issued --          11   highlighted that for you in our email that we
12   if you say I've already rendered a final award, then      12   provided to you on April 11th to give you the best
13   how does one enforce what the minimum of what you         13   information that we knew.
14   say might be appropriate here?                            14          We -- we know he's been going through
15          MR. SULLIVAN: I guess the way -- I guess           15   chemo and immunotherapy thereafter. And certainly
16   what you could say is that Hosie Rice consented to        16   given the -- what we're all dealing with, you know,
17   the jurisdiction to issue an award of the                 17   certainly people who are over 60 worry about being
18   arbitrator's fees post arbitration and that               18   out in the public.
19   consented to the arbitrator issuing a reasonable          19          And I can tell you that, as Mr. David
20   attorney fee award in the range that was requested,       20   McMonigle mentioned to you, that has limited our
21   which was -- it was $42,000 at the time the               21   ability to communicate with Mr. Hosie.
22   application for attorney's fees was requested.            22          Mr. Hosie has not been in the office since
23   That's how I would phrase it.                             23   February. And, you know, you probably got a sense
24          THE ARBITRATOR: All right. And,                    24   that Mr. Hosie is intimately involved in most every
25   Mr. Joseph McMonigle, did you want to come back and       25   matter that's in the office. So he just hasn't been

                                                                                                     13 (Pages 46 - 49)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
     Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 145 of 152


                                                      Page 50                                                      Page 52
 1   able to go in the office. And that has limited us.          1   know, what -- you know, the speculation as to
 2          And, you know, I think it's, you know,               2   whether or not it ever would end up in Space Data's
 3   important to highlight that NERA doesn't even know          3   lap. That is not proof that establishes damages for
 4   of Mr. Hosie's situation. You know, that's just             4   a breach of fiduciary duty, which is a prerequisite
 5   private and confidential within this arbitration            5   to the remedy of disgorgement.
 6   that we felt like we had to communicate that to you         6          And then the remedy of disgorgement is
 7   and communicate that to the Stinson firm on behalf          7   disgorgement of fees post breach. And so, you know,
 8   of Space Data.                                              8   I'm going to skip over going through the elements of
 9          So I just wanted to just kind of highlight           9   Sheppard Mullin. But the most important thing to
10   that, that that's one of our obstacles to being able       10   understand is when you ask for a remedy of
11   to comply with everything.                                 11   disgorgement of fees, those fees must be after
12          But, you know, again, what Mr. David                12   breach of a serious ethical violation.
13   McMonigle mentioned, really the rubber meets the           13          And I'll put aside of the question of
14   road with NERA. I mean that's really what we're            14   whether or not there is a serious ethical violation
15   talking about here.                                        15   but deal with the timing. And that is that all of
16          But, you know, we intend to comply with             16   this occurred, you know, after the fees incurred by
17   your revised order.                                        17   Hosie Rice in the underlying Space Data case.
18          Secondly, just a brief comment on                   18          And you look at the two cases. Sheppard
19   finances. And I guess the best way I could say this        19   Mullin, the reason why that was remanded is because
20   is, we don't know what Mr. Hosie's finances look           20   there was a conflict ab initio between the
21   like. We haven't pried. We haven't, you know,              21   relationship between Sheppard Mullin and its client.
22   asked, you know, why wasn't Space Data taken care          22   And that conflict affected the relationship from the
23   of, you know, when the $4 million was confirmed            23   very beginning because they had a known, you know,
24   that -- you know, that the firm was entitled to            24   conflict that they didn't disclose to their client.
25   that?                                                      25   And so, therefore, from the very beginning of that
                                                      Page 51                                                      Page 53
 1          All I can say is, and we have been                   1   relationship there was a breach. So, therefore,
 2   authorized to say this, that we haven't been paid a         2   that's -- it was remanded to make a determination as
 3   substantial amount of fees. And we haven't pressed          3   to whether or not, even given that, whether or not
 4   that because we are focused on getting NERA paid.           4   there was value added to the client.
 5   And, you know, we're authorized to tell you that,           5           Then you take a look at a case that we
 6   you know. I don't think we should get into the              6   cited, which is Calpak, which kind of brings this
 7   nitty-gritty, but we're owed a substantial amount of        7   whole -- that is an antitrust transaction where the
 8   money, but we think NERA is, you know -- we all             8   plaintiff's counsel prosecuted the class action up
 9   think that we should try the best we can to take            9   to a certain point. And then for some unknown
10   care of NERA. And so that's part of the calculus,          10   reason, the plaintiff's counsel made a side deal
11   okay?                                                      11   with the defendants to receive payment separate and
12          And then the third and final piece is that          12   apart from prosecuting the case on behalf of the
13   there seems to be a fundamental misunderstanding           13   class.
14   with regard to the law of breach of fiduciary duty         14           And the Court of Appeals in that case
15   and the remedy of disgorgement, at least in                15   said, okay. That's a serious ethical violation.
16   California.                                                16   You made a side deal and you went against your
17          And I would say it this way. Number one             17   client, okay? You're not entitled to fees. And
18   is that in order to assert breach of fiduciary duty        18   there's a disgorgement of fees.
19   cause of action and seek a remedy of disgorgement,         19           From that point, the breach -- and it
20   you must, in fact, be able to prove damages that           20   actually was remanded to determine whether or not
21   you've sustained. And that's why we have spent             21   there was a reasonable value of services up to the
22   considerable time talking about NERA and whether or        22   point that there was a serious egregious ethical
23   not Space Data has been damaged as a result of that        23   violation.
24   relationship. And I don't want to go through the           24           So it's a timing issue that we're bringing
25   details. You know it better than I do about, you           25   to the Court's attention that in this case, all of

                                                                                                    14 (Pages 50 - 53)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 146 of 152




                      EXHIBIT 24
             Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 147 of 152




NOTICE TO ALL PARTIES                                                         August 14, 2020

       Re:      Hosie Rice LLP vs. Space Data Corporation
                Reference #: 1100106722


Dear Parties:

JAMS has reviewed this matter in connection with Respondent’s Request for Fees. Please note that as indicated
in JAMS letter of February 18, 2020, Arbitrator Sue Robinson rendered her Final Award on February 18, 2020.
Because fees were still outstanding, the Final Award has yet to be issued. Once all outstanding balances have
been paid JAMS will issue the Final Award. Since the Final Award was already rendered, once issued
the Arbitrator may only correct computational, typographical, or other similar errors. (See JAMS Streamlined
Rule 19 (i).) Beyond such corrections, the Arbitrator has no further jurisdiction in this matter.

Sincerely,

Alicia Jantsch, Esq.
Member, National Arbitration Committee
       Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 148 of 152




                               PROOF OF SERVICE BY E-Mail

                         Re: Hosie Rice LLP vs. Space Data Corporation
                                   Reference No. 1100106722


       I, John Peterson, not a party to the within action, hereby declare that on August 14, 2020,

I served the attached letter dated August 14, 2020 on the parties in the within action by electronic

mail at San Francisco, CALIFORNIA, addressed as follows:

Robert H. Torgerson Esq.                                 Eric C. Liebeler Esq.
Mr. Jon M. Woodruff                                      Christy M. Milliken Esq.
Stinson LLP                                              Stinson LLP
50 South Sixth St.                                       1775 Pennsylvania Avenue NW
Suite 2600                                               Suite 800
Minneapolis, MN 55402                                    Washington, DC 20006
Phone: 612-335-1500                                      Phone: 202-785-9100
robert.torgerson@stinson.com                             eric.liebeler@stinson.com
jon.woodruff@stinson.com                                 christy.milliken@stinson.com
   Parties Represented:                                     Parties Represented:
   Space Data Corporation                                   Space Data Corporation

Carrie Francis Esq.                                      David S. McMonigle Esq.
Stinson LLP                                              Joseph P. McMonigle Esq.
1850 N. Central Avenue                                   John B. Sullivan Esq.
Suite 2100                                               Long & Levit LLP
Phoenix, AZ 85004                                        465 California St
Phone: 602-279-1600                                      Suite 500
carrie.francis@stinson.com                               San Francisco, CA 94104
   Parties Represented:                                  Phone: 415-397-2222
   Space Data Corporation                                dmcmonigle@longlevit.com
                                                         JMcmonigle@longlevit.com
                                                         jsullivan@longlevit.com
                                                            Parties Represented:
                                                            Hosie Rice LLP

       I declare under penalty of perjury the foregoing to be true and correct. Executed at San

Francisco, CALIFORNIA on August 14, 2020.
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 149 of 152




                      EXHIBIT 25
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 150 of 152
Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 151 of 152
           Case 3:20-cv-08256-JSC Document 2 Filed 11/23/20 Page 152 of 152




                                      PROOF OF SERVICE BY E-Mail

                                Re: Hosie Rice LLP vs. Space Data Corporation
                                          Reference No. 1100106722


       I, Elizabeth Magana, not a party to the within action, hereby declare that on August 20, 2020, I served
the attached FINAL AWARD on the parties in the within action by electronic mail at El Cerrito,
CALIFORNIA, addressed as follows:


Robert H. Torgerson Esq.                                 Eric C. Liebeler Esq.
Jon M. Woodruff Esq.                                     Christy M. Milliken Esq.
Stinson LLP                                              Stinson LLP
50 South Sixth St.                                       1775 Pennsylvania Avenue NW
Suite 2600                                               Suite 800
Minneapolis, MN 55402                                    Washington, DC 20006
Phone: 612-335-1500                                      Phone: 202-785-9100
robert.torgerson@stinson.com                             eric.liebeler@stinson.com
jon.woodruff@stinson.com                                 christy.milliken@stinson.com
   Parties Represented:                                      Parties Represented:
   Space Data Corporation                                   Space Data Corporation

Carrie Francis Esq.                                      David S. McMonigle Esq.
Stinson LLP                                              Joseph P. McMonigle Esq.
1850 N. Central Avenue                                   John B. Sullivan Esq.
Suite 2100                                               Long & Levit LLP
Phoenix, AZ 85004                                        465 California St
Phone: 602-279-1600                                      Suite 500
carrie.francis@stinson.com                               San Francisco, CA 94104
   Parties Represented:                                  Phone: 415-397-2222
   Space Data Corporation                                dmcmonigle@longlevit.com
                                                         JMcmonigle@longlevit.com
                                                         jsullivan@longlevit.com
                                                            Parties Represented:
                                                            Hosie Rice LLP

       I declare under penalty of perjury the foregoing to be true and correct. Executed at El Cerrito,
CALIFORNIA on August 20, 2020.


_________________________________
Elizabeth Magana
JAMS
EMagana@jamsadr.com
